--------------------------------------------------------------------------------

EXHIBIT 10.1

 
AGREEMENT TO PURCHASE SUGAR VALLEY INTEREST


This AGREEMENT FOR the PURCHASE of SUGAR VALLEY INTEREST, as more specifically
defined below (this “Agreement”),  is entered into on September 9, 2010, by and
among Blast Energy Services, Inc., a Texas corporation, as purchaser (“BESV”),
and Sun Resources Texas, Inc.., a Texas corporation, as seller (“Sun”).


RECITALS


BESV desires to acquire Sun’s Sugar Valley Interest, including, but not limited
to, certain assets and business operations of Sun, specifically the certain
rights to the Sugar Valley Lease, including all ownership interests and working
interests in the leased mineral rights owned in the area and all operating
equipment utilized on the Interest (a more detailed description of which is
attached hereto as Exhibit “A”) in exchange for a certain cash consideration and
a number of shares of the common stock of BESV for a total consideration of
$1,200,000 as set forth below; and


The Board of Directors of BESV and the Board of Directors of Sun have each
approved the proposed transaction, contingent upon satisfaction prior to closing
of all of the terms and conditions of this Agreement; and


THE PARTIES desire to make certain representations, warranties and agreements in
connection with completion of the proposed cash payments, promissory note, deed
of trust, and common stock exchange transaction.


NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, and the covenants, conditions,
representations and warranties hereinafter set forth, the parties hereby agree
as follows:


ARTICLE I
THE PROPERTY AND CONSIDERATION


1.1 The Property.  The property which is the subject matter of this Agreement is
identified and described on Exhibit “A” which is attached hereto and
incorporated herein for all purposes (the “Property”). BESV is purchasing the
Property from Sun, and Sun is selling the Property to BESV, pursuant to the
terms and conditions set forth herein.

 
1.2 Transfer of Interest. Sun shall transfer the Property to BESV using the form
of conveyance which is attached hereto and incorporated herein as Exhibit “B”.
Sun shall execute and deliver the conveyance to BESV upon BESV making the cash
payment set forth in item 1.3(a) below, BESV executing and delivering to Sun the
promissory note and deed of trust set forth in item 1.3(b) below, and BESV
issuing to Sun the common stock set forth in 1.3(c) below. Sun shall have no
obligation to deliver the Conveyance to BESV until said cash payment, note, deed
of trust, and issuance of stock have occurred.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
1.3 The Consideration. BESV is paying and delivering to Sun the following
consideration for the Property, to-wit:


a)  
A cash payment of $600,000 on or before October 8, 2010 (which shall be
refundable in the event the Closing does not occur);

b)  
A promissory note for $300,000 payable at a rate of $10,000 per month commencing
October 31, 2010 with the final balance payable in full on or before October 8,
2011, in the form attached hereto as Exhibit “C”. BESV shall execute and deliver
to Sun a deed of trust to secure payment of the $300,000 promissory note, in the
form attached hereto and incorporated herein as Exhibit “D”; and

c)  
$300,000 in shares of common stock of BESV at a price of either the lesser of 8
cents per share or the per share closing market price of BESV’s stock at the end
of the day of the Closing on the Over-The-Counter Bulletin Board (the “Shares”).



1.4           Operations of the Transferred Property. After Sun conveys the
Property to BESV, Sun shall continue to manage and operate the Property until
the promissory note is paid in full. Sun shall operate the Property during this
period in the same manner in which it has been operating the Property prior to
the conveyance to BESV. Sun, as operator for BESV, shall receive all the
revenues from the Property and pay all expenses relating to the operations of
the Property. Sun shall also charge a monthly administrative fee for operating
the Property. Sun’s principals may charge BESV consulting fees as agreed to
between the parties in issue. Sun shall deduct from revenue it receives for the
Property the $10,000 monthly note payment for the $300,000 promissory note. Sun
shall provide BESV monthly operating reports for the Property, accounting for
all income and expenses. Upon payment in full of the promissory note, Sun and
BESV may at their mutual election enter into a joint operating agreement for Sun
to continue operation of the Property.  Except as provided for herein, Sun shall
operate the properties as per the terms of any existing operating agreements
covering the properties. Sun’s relationship with BESV shall be contractual for
Sun’s operations of the Property. Sun shall be responsible for operating the
Property as a reasonably prudent operator. Sun shall not have any heightened
duties or obligations to BESV. Sun shall not in any event be viewed as a
partner, joint venturer, or as having any type of fiduciary duty to BESV, with
any such obligations being based on the reasonably prudent operator’s standard
for the operations of oil and gas properties. BESV’s sole remedy for any
dissatisfaction with Sun for the operation of the Property, or for Sun’s breach
of its duty to act as a reasonably prudent operator in operating the Property,
shall be the removal of Sun as the operator. Upon such removal, Sun shall take
reasonable action to effectuate the transfer of operations, and to turn over
operations of the Property to a new operator.


1.5           Closing. Subject to the provisions of this Agreement, the parties
shall hold a closing (the "Closing") on (i) the first business day on which the
last of the conditions set forth in Article 1.3 above and Article IV to be
fulfilled prior to the Closing are fulfilled or waived or (ii) at such time and
place as the parties hereto may agree. Such Closing date shall be the effective
date of the agreement (the “Closing Date”).


1.6           Retained Interest.  Sun shall retain a one percent of 8/8ths
working interest in the Property for so long as it is the operator of the
Property. Upon Sun ceasing to operate the Property, Sun shall assign this one
percent working interest, with special warranty of title, to BESV.
 
 
 
Page 2

--------------------------------------------------------------------------------

 


 ARTICLE II
REPRESENTATIONS AND WARRANTIES


2.1    Representations and Warranties of Sun. Sun represents and warrants to
BESV as follows:


(a)       Special Warranty of Title. Sun by special warranty represents and
warrants that it has clear title to the interests in the Property to the extent
of the ownership and working interests set forth in Exhibit “E” and such
interests are “free and clear” and unencumbered by any adverse interests, liens,
lawsuits and any other known prospective liability associated with the Property
. Sun is providing a special warranty of title for the Property for any claims
made by, through or under Sun, but not otherwise. Sun is conveying to BESV the
equipment in “as is” condition without any warranty of fitness or
merchantability as to any particular use or purpose. BESV is responsible for
performing all the due diligence necessary to satisfy itself concerning title to
the Property, and the condition, fitness and merchantability of all equipment
relating to the Property. BESV acknowledges that Sun has provided to it the
title information contained in Sun’s files and the opportunity to inspect the
condition and operations of the Property. The parties have compiled the exhibits
to this Agreement based on such title information. The express representations
and warranties of title contained herein are exclusive and are in lieu of all
other representations and warranties of title, express or implied, statutory or
otherwise, and Sun and Sun’s predecessors expressly disclaim any and all other
representations and warranties of title.


(b)       Organization, Standing and Power. Sun is a corporation duly organized
under the laws of the State of Texas, has all requisite power and authority to
own, lease and operate the  Property and to carry on its business as now being
conducted, and is duly qualified and in good standing to do business in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification necessary.
 
 (c)    Authority. Sun has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by the Board of Directors of Sun.
No other corporate or shareholder proceedings on the part of Sun are necessary
to authorize the share issuance, or the other transactions contemplated hereby.


(d)    Conflict with Other Agreements; Approvals. The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or the loss of a material benefit
under, or the creation of a lien, pledge, security interest or other encumbrance
on assets (any such conflict, violation, default, right of termination,
cancellation or acceleration, loss or creation, a "violation") pursuant to any
provision of the Articles of Incorporation or Bylaws or any organizational
document of Sun or, result in any violation of any loan or credit agreement,
note, mortgage, indenture, lease, benefit plan or other agreement, obligation,
instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Sun which violation
would have a material adverse effect on Sun taken as a whole. No consent,
approval, order or authorization of, or registration, declaration or filing
with, any court, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign (a "Governmental Entity") is
required by or with respect to Sun in connection with the execution and delivery
of this Agreement by Sun or the consummation by Sun of the transactions
contemplated hereby.
 
 
Page 3

--------------------------------------------------------------------------------

 


(e)    Compliance with Laws. Sun is and has been in compliance in all material
respects with all laws, regulations, rules, orders, judgments, decrees and other
requirements and policies imposed by any Governmental Entity applicable to it,
its properties or the operation of its businesses.


(f)    Litigation. There is no suit, action or proceeding pending, or, to the
knowledge of Sun threatened against or affecting Sun or the Property being
transferred by Sun, which is reasonably likely to have a material adverse effect
both legally and financially in excess of $10,000 on Sun or the Property, nor is
there any judgment, decree, injunction, rule or order of any Governmental Entity
or arbitrator outstanding against Sun or the Property, having, or which, insofar
as reasonably can be foreseen, in the future could have, any such effect.


(g)    Taxes. Sun has filed or will file within the time prescribed by law
(including extension of time approved by the appropriate taxing authority) all
tax returns and reports required to be filed with all other jurisdictions where
such filing is required by law; and Sun has paid, or made adequate provision for
the payment of all taxes, interest, penalties, assessments or deficiencies due
and payable on, and with respect to such periods. Sun knows of (i) no other tax
returns or reports which are required to be filed which have not been so filed
and (ii) no unpaid assessment for additional taxes for any fiscal period or any
basis therefore. Sun will indemnify and hold harmless BESV for any taxes owed by
Sun on the Interest prior to the transfer occurring.


(h)    Licenses, Permits; Intellectual Property. Sun owns or possesses in the
operation of its business all material authorizations which are necessary for it
to conduct its business as now conducted. Neither the execution nor delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
require any notice or consent under or have any material adverse effect upon any
such authorizations.
 
(i) Additional Representations of Sun. Sun represents, acknowledges and warrants
the following to BESV, and agrees that such representations, acknowledgements
and warranties shall be automatically reconfirmed on the Closing Date:


1.           Sun recognizes that the Shares have not been registered under the
Securities Act of 1933, as amended (the “1933 Act,” or the “Act”), nor under the
securities laws of any state and, therefore, cannot be resold unless the resale
of the Shares is registered under the 1933 Act or unless an exemption from
registration is available.  Sun may not sell the Shares without registering them
under the 1933 Act and any applicable state securities laws unless exemptions
from such registration requirements are available with respect to any such sale.
 
 
 
Page 4

--------------------------------------------------------------------------------

 

 
2.           Sun acknowledges that it:


a. is either an “accredited investor” as defined in Rule 501 of the Act (and
described below); or


b. is a “sophisticated investor”; and


c. has had an opportunity to and in fact has thoroughly reviewed BESV’s periodic
report (Form 10-K and 10-Q) filings, current report filings (Form 8-K) and the
audited and unaudited financial statements, description of business, risk
factors, results of operations and related business disclosures described
therein at http:///www. SEC. gov (“EDGAR”);  has had a reasonable opportunity to
ask questions of and receive answers and to request additional relevant
information from a person or persons acting on behalf of BESV regarding such
information; and has no pending questions as of the date of this Agreement;


d.  “Accredited Investor” means an individual who has a net worth (either
individually or jointly with spouse) in excess of $1,000,000 (not including the
value of such individual’s primary residence); or an individual who had an
individual income (NOT including joint income with spouse) in excess of $200,000
in each of the two most recent tax years and reasonably expects individual
income in excess of $200,000 during the current tax year; or an individual who
had an income (including joint income with spouse) in excess of $300,000 in each
of the two most recent tax years and reasonably expects individual income in
excess of $300,000 during the current tax year; or


e. an entity which is one of the following:


(i)           A bank, as defined in Section 3(a)(2) of the Securities Act or a
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in an individual or a fiduciary
capacity.


(ii)           An insurance company, as defined in Section 2(13) of the
Securities Act.


(iii)           An investment company registered under the Investment Company
Act of 1940.


(iv)           A business development company, as defined in Section 2(a)(48) of
the Investment Company Act of 1940.


(v)           A small business investment company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.


(f)           An employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974 and the investment is made by
Subscriber as a plan fiduciary, as defined in Section 3(21) of such Act, and
Subscriber is a bank, insurance company or a registered investment advisor, or
has total assets in excess of $5 million.
 
 
 
Page 5

--------------------------------------------------------------------------------

 

 
(vi)           A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.


(vii)           An organization described in Section 501 (c)(3) of the Internal
Revenue Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring Securities, with
total assets in excess of $5 million.


(viii)           An irrevocable trust with total assets in excess of $5,000,000
not formed for the specific purpose of acquiring Securities, whose purchase is
directed by a person with such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of the
prospective investment.


(ix)           A revocable trust that is revocable by its grantors, each of
whose grantors is an accredited investor, qualifies as an accredited investor
for the purposes of the subscription (each grantor should complete the
individual accredited information questionnaire, and describe the fact that they
are grantors of the trust on such individual questionnaire below).


(x)           An entity in which all of the equity owners are Accredited
Investors.


3. Sun has such knowledge and experience in financial and business matters such
that Sun is capable of evaluating the merits and risks of an investment in the
Shares and of making an informed investment decision, and does not require a
representative in evaluating the merits and risks of an investment in the
Shares;


4. Sun recognizes that an investment in BESV is a speculative venture and that
the total amount of consideration tendered in connection with this Agreement is
placed at the risk of the business and may be completely lost.  The ownership of
the Shares as an investment involves special risks;


5. Sun realizes that the Shares cannot readily be sold as they will be
restricted securities and therefore the Shares must not be accepted unless Sun
has liquid assets sufficient to assure that Sun can provide for current needs
and possible personal contingencies;


6. Sun confirms and represents that it is able (i) to bear the economic risk of
the Shares, (ii) to hold the Shares for an indefinite period of time, and (iii)
to afford a complete loss of the Shares.  Sun also represents that it has (i)
adequate means of providing for its current needs and possible personal
contingencies, and (ii) has no need for liquidity in the Shares;
 
 
 
Page 6

--------------------------------------------------------------------------------

 

 
7. All information which Sun has provided to BESV concerning Sun's financial
position and knowledge of financial and business matters is correct and complete
as of the date hereof, and if there should be any material change in such
information prior to the Closing Date,  Sun will immediately provide BESV with
such information;


8. Sun has carefully considered and has, to the extent it believes such
discussion necessary, discussed with its professional, legal, tax and financial
advisors, the suitability of an investment in the Shares for its particular tax
and financial situation and its advisers, if such advisors were deemed
necessary, have determined that the Shares are a suitable investment for it;


9. Sun has not become aware of and has not been offered the Shares by any form
of general solicitation or advertising, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or other similar media or television or radio broadcast or
any seminar or meeting where, to Sun’s knowledge, those individuals that have
attended have been invited by any such or similar means of general solicitation
or advertising;


10. Sun understands that the Shares are being offered to it in reliance on
specific exemptions from or non-application of the registration requirements of
federal and state securities laws and that BESV is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of Sun set forth herein in order to determine the applicability
of such exemptions and the suitability of Sun to acquire the Shares. All
information which Sun has provided to BESV concerning the undersigned's
financial position and knowledge of financial and business matters is correct
and complete as of the date hereof, and if there should be any material change
in such information prior to acceptance of this Agreement by BESV, the
undersigned will immediately provide BESV with such information; and


11. Sun understands and agrees that a legend has been or will be placed on any
certificate(s) or other document(s) evidencing the Shares in substantially the
following form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES ACT.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS (I) THEY SHALL HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED AND ANY APPLICABLE STATE SECURITIES ACT, OR
(II) THE CORPORATION SHALL HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL,
SATISFACTORY TO COUNSEL FOR THE CORPORATION, THAT REGISTRATION IS NOT REQUIRED
UNDER ANY SUCH ACTS."
 
 
 
Page 7

--------------------------------------------------------------------------------

 

 
2.2    Representations and Warranties of BESV. BESV represents and warrants to
Sun as follows:


(a)    Organization, Standing and Power. BESV is a corporation duly organized,
validly existing and in good standing under the laws of Texas. The company has
all requisite power and authority to own, lease and operate its properties and
to carry on its business as now being conducted, and is duly qualified and in
good standing to do business in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary except for any such failure, which when taken together with all other
failures, is not likely to have a material adverse effect on the business of the
relevant Acquirer taken as a whole. For purpose of this Section 2.2, “material
adverse effect” shall mean, with respect to each Acquirer, the result of one or
more events, changes or effects which, individually or in the aggregate, would
have a material adverse effect or impact on the business, assets, results of
operations, intellectual property rights, prospects or financial condition of
such party, taken as a whole, or is reasonably likely to delay or prevent the
consummation of the transactions contemplated hereby.


(b)    Authority. BESV has all requisite power to enter into this Agreement and,
subject to approval of the proposed transaction by its shareholders, has the
requisite power and authority to consummate the transactions contemplated
hereby. Except as specified herein, no other corporate or shareholder
proceedings on the part of BESV are necessary to authorize the payments of
consideration and share issuance and the other transactions contemplated hereby.
 
(c)    Conflict with Agreements; Approvals. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, conflict with, or result in any violation of any provision of the
Certificate of Incorporation or Bylaws of BESV or of any loan or credit
agreement, note, mortgage, indenture, lease, benefit plan or other agreement,
obligation, instrument, permit, concession, franchise, license, judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to BESV or its
properties or assets except for any such conflict or violation, which when taken
together with all other conflict or violation, is not likely to have a material
adverse effect on the business of the relevant Acquirer taken as a whole. No
consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Entity is required by or with respect to BESV in
connection with the execution and delivery of this Agreement by BESV, or the
consummation by BESV of the transactions contemplated hereby.


(d)    Compliance with Laws. BESV is and has been in compliance in all material
respects with all laws, regulations, rules, orders, judgments, decrees and other
requirements and policies imposed by any Governmental Entity applicable to it,
its properties or the operation of its businesses.
 
 
 
Page 8

--------------------------------------------------------------------------------

 
 


ARTICLE III
ADDITIONAL AGREEMENTS AND RELATED TRANSACTIONS


3.1    Restricted BESV Shares. The shares issuable to Sun will not be registered
under the Securities Act of 1933, as amended (the “Securities Act”), but will be
issued pursuant to applicable exemptions from such registration requirements for
transactions not involving a public offering under the Securities Act.
Accordingly, the shares will constitute "restricted securities" for purposes of
the Securities Act and the holders of shares will not be able to transfer such
shares except upon compliance with the registration requirements of the
Securities Act or in reliance upon an available exemption therefrom.


3.2 Legal Conditions to share issuance. BESV and Sun shall take all reasonable
actions necessary to comply promptly with all legal requirements which may be
imposed on them with respect to the transactions contemplated herein and will
promptly cooperate with and furnish information to each other in connection with
any such requirements imposed upon any of them or upon any of their related
entities or subsidiaries in connection with the share issuance. BESV and Sun
shall take all reasonable actions necessary to obtain (and will cooperate with
each other in obtaining) any consent, authorization, order or approval of, or
any exemption by, any Governmental Entity or other public or private third
party, required to be obtained or made by BESV or Sun or any of their related
entities or subsidiaries in connection with the share issuance or the taking of
any action contemplated thereby or by this Agreement. BESV and Sun shall take
reasonable action to keep each other informed concerning the requirements and
obligations relating to the restricted stock.


ARTICLE IV
CONDITIONS PRECEDENT


The respective obligations of each party to complete the sale contemplated by
this Agreement and consummate the included transactions shall be conditional
upon the occurrence of each of the following conditions precedent:


4.1 Conditions to Each Party's Obligation to Effect the Share Issuance. BESV is
responsible for the filing, occurring or obtainment of all authorizations,
consents, orders or approvals of, or declarations or filings with, or
expirations of waiting periods imposed by any governmental entity or by any
applicable law, rule, or regulation governing the transactions contemplated
hereby for the issuance of stock.


4.2    Conditions to Obligations of Sun. The obligation of BESV to close this
transaction is subject to the satisfaction of the following conditions on or
before the Closing Date unless waived by BESV:


(a)    Representations and Warranties. The representations and warranties of Sun
set forth in this Agreement shall be true and correct in all material respects
as of the date of this Agreement and (except to the extent such representations
and warranties speak as of an earlier date) as of the Closing Date as though
made on and as of the Closing Date, except as otherwise contemplated by this
Agreement, and Sun shall complete all government and legal process to transfer
100% of the ownership of the Property to BESV notwithstanding the final transfer
will not occur until the $600,000 payment is made and the note and deed of trust
are delivered to Sun, and the stock issued, as contemplated herein.
 
 
 
Page 9

--------------------------------------------------------------------------------

 

 
(b)    Performance of Obligations of Sun. Sun shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing, and BESV shall have received a certificate
signed on behalf of Sun by the President to such effect.


(c)    Closing Documents. Sun shall have executed and have ready for delivery to
BESV the Conveyance in the form attached as Exhibit “B”.


(d)    Consents. Sun shall have obtained the consent or approval of each person
and entity whose consent or approval shall be required in connection with the
transactions contemplated hereby under any loan or credit agreement, note,
mortgage, indenture, lease or other agreement or instrument. Sun shall also have
received the approval of its shareholders in accordance with applicable law.


(e)    Due Diligence Review. BESV shall have completed to its reasonable
satisfaction a review of Sun’s title to the Property,  business, operations,
finances, assets and liabilities of Sun, and the condition of the Property and
equipment, and shall not have determined that any of the representations or
warranties of Sun or its shareholders contained herein are, as of the date
hereof or the Closing, inaccurate in any material respect or that Sun or its
shareholders is otherwise in violation of any of the provisions of this
Agreement. BESV shall perform and complete prior to Closing, its due diligence
concerning title to the Property which Sun is conveying to BESV. BESV shall be
solely responsible for satisfying itself concerning Sun’s ownership and title,
including its working interest and net revenue interest, in the Property.
 
(f)    Pending Litigation. There shall not be any litigation or other proceeding
pending or threatened to restrain or invalidate the transactions contemplated by
this Agreement, which, in the sole reasonable judgment of BESV, made in good
faith, would make the consummation of the share issuance imprudent. In addition,
there shall not be any other litigation or other proceeding pending or
threatened against Sun, the consequences of which, in the judgment of BESV,
could be materially adverse to Sun.


4.3    Conditions to Obligations of Sun. The obligations of Sun to effect the
transfer of the Property, including and not limited to the title to the leases
and operating equipment, is subject to the satisfaction of the following
conditions unless waived by Sun:


(a)    Representations and Warranties. The representations and warranties of
BESV set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and (except to the extent such
representations speak as of an earlier date) as of the Closing Date as though
made on and as of the Closing Date, except as otherwise contemplated by this
Agreement, Sun shall have received a certificate signed on behalf of BESV by the
Chief Executive Officer to such effect.


(b)    Performance of Obligations of BESV. BESV shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date including payment of the $600,000 in
cash and the delivery of the note, deed of trust, and stock.
 
 
 
Page 10

--------------------------------------------------------------------------------

 
 
(c)    Consents. BESV shall have obtained the consent or approval of each person
whose consent or approval shall be required in connection with the transactions
contemplated hereby.


ARTICLE VI
TERMINATION AND AMENDMENT


5.1    Termination. This Agreement may be terminated at any time prior to the
Effective Date:


(a)           by mutual consent of BESV and Sun;
 
(b)           by either BESV or Sun if there has been a material breach of any
representation, warranty, covenant or agreement on the part of BESV or Sun, as
the case may be set forth in this Agreement which breach has not been cured
within five (5) business days following receipt by the breaching party of
written notice of such breach, or if any permanent injunction or other order of
a court or other competent authority preventing the consummation of the share
issuance shall have become final and non-appealable, or if there have been
material misrepresentations in the negotiation of this Agreement; or


(c)           if the Closing does not occur on or before October 31, 2010.


5.2    Effect of Termination. In the event of termination of this Agreement by
either BESV or Sun as provided in Section 5.1, this Agreement shall forthwith
become void and there shall be no liability or obligation on the part of any
party hereto. In such event, all costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such expenses.


5.3    Amendment. This Agreement may be amended by mutual written agreement of
BESV and Sun.   No such amendment shall be valid and enforceable unless it is
evidenced by an instrument in writing signed on behalf of each of BESV and Sun,
the parties hereto.


5.4    Extension; Waiver. At any time prior to the Effective Date, the parties
hereto, by action taken or authorized by their respective Board of Directors,
may, to the extent legally allowed, (a) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto, and (c) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party.


ARTICLE VII
GENERAL PROVISIONS


6.1    Survival of Representations, Warranties and Agreements. All of the
representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective Date
for as long as the applicable status of limitation shall remain open.
 
 
 
Page 11

--------------------------------------------------------------------------------

 

 
6.2    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (which is
confirmed) or mailed by registered or certified mail (return receipt requested)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):


If to Seller:


Sun Resources Texas, Inc.
P.O.Box 3712
Longview, TX 75606


If to Buyer:


Blast Energy Services, Inc.
14550 Torrey Chase Boulevard, Suite 330
Houston, TX 77014


6.3    Interpretation. When a reference is made in this Agreement to Sections,
such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words "include", "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation". The phrase "made available" in this Agreement shall mean that the
information referred to has been made available if requested by the party to
whom such information is to be made available.


6.4    Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when two or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.


6.5    Entire Agreement; No Third Party Beneficiaries; Rights of Ownership. This
Agreement (including the documents and the instruments referred to herein)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.


6.6    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Texas without regard to principles of
conflicts of law. Each party hereby irrevocably submits to the jurisdiction of
any Texas state court or any federal court in the State of Texas in respect of
any suit, action or proceeding arising out of or relating to this Agreement, and
irrevocably accept for themselves and in respect of their property, generally
and unconditionally, the jurisdiction of the aforesaid courts.


6.7    Expenses of Conveyance. BESV and Sun each agree to bear and pay all
expenses (including, without limitation, legal fees) incurred by it in
connection with this Conveyance. Notwithstanding anything herein which may
appear to the contrary, neither party shall have any obligations with respect to
this Agreement and the subject matter hereof for any special, consequential or
punitive damages.
 
 
 
Page 12

--------------------------------------------------------------------------------

 
 
6.8    Publicity. Except as otherwise required by law or the rules of the SEC,
so long as this Agreement is in effect, no party shall issue or cause the
publication of any press release or other public announcement with respect to
the transactions contemplated by this Agreement without the consent of the other
party, which consent shall not be unreasonably withheld.


6.9    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.


6.10           Effective Date.  The “Effective Date” of this Agreement shall be
when BESV delivers to Sun the $600,000 cash, the $300,000 promissory note and
deed of trust securing the same, and the shares of common stock, as contemplated
by Article I above. Sun shall gauge the tanks on the Property as of the
Effective Date. All oil in the tanks or other production relating to the
Property, and all runs and revenues relating thereto, existing on the Effective
Date, shall belong to and be paid to Sun. All production and revenues relating
thereto, occurring after the Effective Date shall belong to BESV. Sun shall be
responsible for all obligations relating to the Property which were incurred
prior to the Effective Date. BESV shall be responsible for all obligations
relating to the Property which were incurred after the Effective Date.


6.11           Independent Counsel.  The parties hereto warrant and represent to
each other that they each have consulted with their own independent legal
counsel concerning this Agreement. Sun has utilized the services of Robert A.
Sherman, Attorney at Law, Carthage, Texas, to represent it in this transaction.
BESV has utilized the services of The Loev Law Firm, PC and J. Jan Jircik,
Attorney at Law, to represent it in this transaction.  Each party warrants and
represents that they have relied solely on the advice of their legal counsel
concerning this Agreement and all matters relating thereto, and have not in any
way relied on any advice, representations, statements, comments or opinions,
from the attorney for the other party.




[Remainder of page intentionally left blank; signature page to follow.]



 
Page 13

--------------------------------------------------------------------------------

 

IN WITNESS WHEROF, this Agreement has been signed by the parties set forth below
as of the date set forth above.


Sun Resources Texas, Inc.
 
Blast Energy Services, Inc.
                 
/s/Don Boyd
 
/s/ Michael Peterson
Don Boyd, President
 
Michael Peterson, CEO

 
 

 
 
Page 14

--------------------------------------------------------------------------------

 

EXHIBIT A


Description of Sugar Valley Leases and Surface and Production Equipment


 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Leases associated with the Milberger #2 well


Lessor:
Erwin Earl Ward, Trustee et al
Lessee:
Hawkeye Stratigraphic, Inc.
Date:
May 25, 1999
Recorded:
Volume 547, Page 628, Official Records of Matagorda County, Texas
   
Lessor:
F. J. Milberger et ux
Lessee:
Hawkeye Stratigraphic, Inc.
Date:
May 25, 1999
Recorded:
Volume 547, Page 641, Official Records of Matagorda County, Texas
   
Lessor:
Bryan J. Milberger
Lessee:
Hawkeye Stratigraphic, Inc.
Date:
May 25, 1999
Recorded:
Volume 547, Page 634, Official Records of Matagorda County, Texas





INSOFAR AND ONLY INSOFAR as the above leases cover 56.00 acres, more or less,
out of the Burnett & Sojourner League, A-13, as for fully described as Tract Two
in that certain Oil, Gas and Mineral Lease dated May 25, 1999, from Erwin Earl
Ward, Trustee, Lessor, to Hawkeye Stratigraphic, Inc. as Lessee, recorded in
Volume 547, Page 628, Official Records of Matagorda County, Texas, LESS AND
EXCEPT approximately 5.74 acres, more or less, included within the 40 Acre
Milberger #1 Unit described in Declaration of Pooled Unit dated February 11,
2002, recorded at Volume 648, Page 919, Official Records of Matagorda County,
Texas







 
Page 1 of 6

--------------------------------------------------------------------------------

 

Leases associated to the Milberger #1 well




Lessor
Lessee
Lease Date
Vol/Page
Gardner Serrill
Hawkeye Stratigraphic
April 1, 1997
474/9
Elizabeth E. Serrill
Hawkeye Stratigraphic
April 1, 1997
474/17
Kathy B. Caldwell
Hawkeye Stratigraphic
April 1, 1997
474/13
Susan Lowe
Hawkeye Stratigraphic
April 1, 1997
474/15
Steven Serrill
Hawkeye Stratigraphic
April 1, 1997
474/7
Eva Adele Serrill
Hawkeye Stratigraphic
April 1, 1997
474/11
Janie LaVonne Dickson
Hawkeye Stratigraphic
Jan 17, 1997
474/25
James Abbott Williams
Hawkeye Stratigraphic
Jan 17, 1997
474/28
Mary Anna Williams
Hawkeye Stratigraphic
Jan 17, 1997
474/22
Annie Nettie Speth
Hawkeye Stratigraphic
Jan 17, 1997
474/31
John Bryan Williams, Jr.
Hawkeye Stratigraphic
Jan 17, 1997
474/19
               
Erwin Earl Ward, et al
Hawkeye Stratigraphic
May 25, 1999
547/628
F. J. Milberger & wife
Hawkeye Stratigraphic
May 25, 1999
547/641
Bryan J. Milberger
Hawkeye Stratigraphic
May 25, 1999
547/634





INCLUDING approximately 5.7 acres, more or less, of land lying within the
interest pooled for the HLM Milberger No. 1 Unit as described in a Declaration
of Pooled Unit recorded at Vol 648, Pg 919 Matagorda County, Texas;


 

 
Page 2 of 6

--------------------------------------------------------------------------------

 

Leases associated with the Oxbow #1 well


LESSOR
LESSEE
LEASE DATE
EXPIRATION DATE
GROSS ACRES
ROYALTY
SURVEY
ABSTRACT
RECORDING DATA
(VOL/PAGE)
Dennis W. Erber and wife, Karen Matson Erber
Hawkeye Stratigraphic, Inc.
FEB 11 2000
FEB 11 2003
161.00
1/6
BURNETT & SOJOURNER
13
586/787
                 
Donald W. Rose and wife, Marlene Baker Rose
Hawkeye Stratigraphic, Inc.
FEB 11 2000
FEB 11 2003
161.00
3/16
BURNETT & SOJOURNER
13
586/789
                 
Jame G. Carlson by Steve Carlson,
Guardian of the Estate of James G. Carlson
Hawkeye Stratigraphic, Inc.
SEP 11 2000
SEP 11 2003
161.00
1/6
BURNETT & SOJOURNER
13
598/419
                 
Gregory T. Smith
Hawkeye Stratigraphic, Inc.
AUG 23 2000
AUG 23 2003
161.00
1/5
BURNETT & SOJOURNER
13
597/725
                 
Charlie A. Hudson
Hawkeye Stratigraphic, Inc.
AUG 23 2000
AUG 23 2003
161.00
1/5
BURNETT & SOJOURNER
13
597/728
                 
Bruce Ihrig
Hawkeye Stratigraphic, Inc.
AUG 23 2000
AUG 23 2003
161.00
1/5
BURNETT & SOJOURNER
13
597/744
                 
Meredith Minerals Company
Hawkeye Stratigraphic, Inc.
SEP 14 2000
SEP 14 2003
161.00
1/4
BURNETT & SOJOURNER
13
597/718
                 
A.M. Phelan, III
Hawkeye Stratigraphic, Inc.
SEP 15 2000
SEP 15 2003
161.00
1/4
BURNETT & SOJOURNER
13
598/407
                 
Jennie Sue Pearson
Hawkeye Stratigraphic, Inc.
AUG 21 2000
AUG 21 2003
161.00
1/4
BURNETT & SOJOURNER
13
598/864
                 
Richard C. Moore
Hawkeye Stratigraphic, Inc.
SEP 12 2000
SEP 12 2003
161.00
1/4
BURNETT & SOJOURNER
13
597/721
                 
Phillip B. Lucas, Jr.
Hawkeye Stratigraphic, Inc.
SEP 15 2000
SEP 15 2003
161.00
1/4
BURNETT & SOJOURNER
13
598/413
                 
FlairTex Resources, Inc.
Hawkeye Stratigraphic, Inc.
SEP 13 2000
SEP 13 2003
161.00
1/4
BURNETT & SOJOURNER
13
598/432
                 
Harold Thibodeaux
Hawkeye Stratigraphic, Inc.
SEP 15 2000
SEP 15 2003
161.00
1/4
BURNETT & SOJOURNER
13
597/712
                 
Herbert Thibodeaux
Hawkeye Stratigraphic, Inc.
SEP 15 2000
SEP 15 2003
161.00
1/4
BURNETT & SOJOURNER
13
597/715
                 
Daniel C. Phelan
Hawkeye Stratigraphic, Inc.
SEP 15 2000
SEP 15 2003
161.00
1/4
BURNETT & SOJOURNER
13
598/416
                 
A.M. Phelan, Jr.
Hawkeye Stratigraphic, Inc.
SEP 15 2000
SEP 15 2003
161.00
1/4
BURNETT & SOJOURNER
13
598/410
                 
Harvey Webb Cowan by A-I-F, Hibernia National Bank/Beaumont, Trustee et al
Hawkeye Stratigraphic, Inc.
JUN 26 2000
JUN 26 2003
161.00
1/4
BURNETT & SOJOURNER
13
598/402
                 
Packet Energy Partnership
Hawkeye Stratigraphic, Inc.
AUG 21 2000
AUG 21 2003
161.00
1/4
BURNETT & SOJOURNER
13
601/20
                 
Patricia Johnson Thames
Hawkeye Stratigraphic, Inc.
SEP 12 2000
SEP 12 2003
161.00
1/4
BURNETT & SOJOURNER
13
598/428
                 
The Cashin Family Mineral Management
Hawkeye Stratigraphic, Inc.
AUG 21 2000
AUG 21 2003
161.00
1/4
BURNETT & SOJOURNER
13
597/739
                 
The Natalie R. Murphy 1994 Revocable Trust, Patricia K. Murphy, Dexter C. Murphy
and Bank of America, Co-Trustees
Hawkeye Stratigraphic, Inc.
AUG 21 2000
AUG 21 2003
161.00
1/4
BURNETT & SOJOURNER
13
598/868
                 
Natalie Rogers Murphy
Hawkeye Stratigraphic, Inc.
AUG 21 2000
AUG 21 2003
161.00
1/4
BURNETT & SOJOURNER
13
597/731
                 
Orville Louis Ganbin
Hawkeye Stratigraphic, Inc.
AUG 21 2000
AUG 21 2003
161.00
1/4
BURNETT & SOJOURNER
13
597/735
                 
Joanne Ganbin
Hawkeye Stratigraphic, Inc.
AUG 21 2000
AUG 21 2003
161.00
1/4
BURNETT & SOJOURNER
13
597/708
                 
Hottel Family Partnership
Hawkeye Stratigraphic, Inc.
AUG 21 2000
AUG 21 2003
161.00
1/4
BURNETT & SOJOURNER
13
597/702
                 
Benjamin K. Barnes
Hawkeye Stratigraphic, Inc.
NOV 3 2000
NOV 3 2003
161.00
1/4
BURNETT & SOJOURNER
13
598/873



ALL RECORDING DATA REFERS TO
THE OFFICIAL RECORDS OF
MATAGORDA COUNTY, TEXAS

 
Page 3 of 6

--------------------------------------------------------------------------------

 

Additional Leases Included Subject to Curative Actions
 
34.3 acres more or less associated with the Milberger No. 1 Unit:


Lessor:
The Estate of William F. Bell, Decd., Florence E. Bell, Ind Executrix: Carol
Anne Hobbs, Judith Fay Walton, Linda G, Brewer, Wanda Nell Peabody; Lease No.
97-0009-03
Lessee:
Hawkeye Stratigraphic, Inc.
Date:
March 15 1997
Recorded:
Volume 474, Page 346, Official Records of Matagorda County, Texas
   
Lessor:
Stephen T. Sliva, Inc., a Texas corporation, Acting by and through its dully
authorized Officer, Stephen T. Sliva, President; Lease No. 96-0009-02
Lessee:
Hawkeye Stratigraphic, Inc.
Date:
March 17, 1997
Recorded:
Volume 474, Page 40, Official Records of Matagorda County, Texas




 
Page 4 of 6

--------------------------------------------------------------------------------

 

Additional Leases Associated With The Milberger Gas Unit


The unit was created on September 11, 2000 and there is no evidence that it has
been dissolved.


LESSOR:
Bryan Michael Milberger, a single man
LESSEE:
Hydrocarbon Lease Management, Inc.
DATE:
May 25, 2000
DESCRIPTION:
75.9079 acres of land in the Burnett & Sojourner League, A-13, Matagorda County,
Texas
RECORDED:
Volume ___, Page ___, Official Records, Matagorda County, Texas
County Clerk’s File Number 005575
   
LESSOR:
F.J. Milberger and wife, Lillian Cole Milberger
LESSEE:
Hydrocarbon Lease Management, Inc.
DATE:
May 25, 2000
DESCRIPTION:
33.194 acres of land in the Burnett & Sojourner League, A-13, Matagorda County,
Texas
RECORDED:
Volume ___, Page ___, Official Records, Matagorda County, Texas
County Clerk’s File Number 005573
   
LESSOR:
Erwin Earl Ward, Trustee et al
LESSEE:
Hydrocarbon Lease Management, Inc.
DATE:
May 25, 2000
DESCRIPTION:
77.791 acres of land in the Burnett & Sojourner League, A-13, Matagorda County,
Texas
RECORDED:
Volume ___, Page ___, Official Records, Matagorda County, Texas
County Clerk’s File Number 005574
   
LESSOR:
Carole Anne Hobbs et al
LESSEE:
Hydrocarbon Lease Management, Inc.
DATE:
August 9, 2000
DESCRIPTION:
42.7139 acres of land in the Burnett & Sojourner League, A-13, Matagorda County,
Texas
RECORDED:
Volume ___, Page ___, Official Records, Matagorda County, Texas
   
LESSOR:
Linda Gail Brewer
LESSEE:
Hydrocarbon Lease Management, Inc.
DATE:
August 9, 2000
DESCRIPTION:
1.9732 acres of land in the Burnett & Sojourner League, A-13, Matagorda County,
Texas
RECORDED:
Volume ___, Page ___, Official Records, Matagorda County, Texas


 
Page 5 of 6

--------------------------------------------------------------------------------

 

Description of all surface and production equipment related to the Lease
 
Milberger #1


1-100hp triplex pump driven by 60hp electric motor w/ safety controls
1-1/3hp electric sump pump in plastic liquid container
1-2” flowmeter
1-1/3hp electric dual headed chemical pump
1-2 phase separator w/controls
1-30”x25’ heater/treater (out of service)
3-400 bbl steel tanks
1-2” gas meter run and meter




Milberger #2


1-100 hp triplex pump driven by 100hp electric motor w/ safety controls
1-1/3hp electric sump pump in plastic liquid container
1-2” flowmeter
1-1/3hp electric dual headed chemical pump
1-2 phase separator w/controls
1-30”x25’ heater/treater (out of service)
3-400 bbl steel tanks
1-3” gas meter run and meter




Oxbow #1


1-60hp triplex pump driven by 60hp electric motor w/ safety controls
1-2” flowmeter
1-1/3hp electric dual headed chemical pump
1-2 phase separator w/controls
2-400 bbl steel tanks
1-2” gas meter run and meter




Spare Equipment


3-good used 400 bbl tanks
1-good used tank walkway
1-good 300 bbl tank as an emergency overflow tank



 
Page 6 of 6

--------------------------------------------------------------------------------

 

 EXHIBIT B


Assignment






 
 

--------------------------------------------------------------------------------

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY [THIS] INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.


ASSIGNMENT




THE STATE OF TEXAS
   '

 
   '
KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF MATAGORDA
   '

 
 
SUN RESOURCES TEXAS, INC.,  a Texas corporation (hereinafter called “Assignor”),
whose mailing address is Post Office Box 3712, Longview, Texas 75606,  for Ten
Dollars ($10.00) and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged and confessed, does hereby GRANT,
BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER, SET OVER AND DELIVER unto BLAST ENERGY
SERVICES, INC., a Texas corporation ( hereinafter called “Assignee”), whose
address is 14550 Torrey Chase Boulevard, Suite 330, Houston, Texas 77014,
subject to the terms, provisions and reservations contained herein, the
following properties, rights and interest:
 
All of Assignor’s right, title and interest in and to the oil and gas leases
(hereinafter called the “Leases”) identified and described on the Exhibit “A”
which is attached hereto and incorporated herein for all purposes, including any
ratifications, extensions and amendments to the oil and gas leases referenced on
the Exhibit “A”, but save and except for the one percent of 8/8ths working
interest in the leases which Assignor is specifically excepting, retaining and
reserving from this Assignment (the Leases).  Assignor’s rights in the Leases
being conveyed to Assignee (subject to the one percent of 8/8ths working
interest reservation), shall include without reservation the following:


 
(a)
all of the right, title and interest (of whatever kind or character, whether
legal or equitable, and whether vested or contingent) of Assignor in and to the
lands and leases described on the attached Exhibit “A”, including without
limitation the oil, gas and other mineral leases;

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(b)
all rights, title and  interest of Assignor in and to, or otherwise derived
from, all presently existing and valid oil, gas and/or mineral unitization,
pooling and/or communitization agreements, declarations, designations and/or
orders, in and to the Leases and leases set forth on the attached Exhibit “A”;



 
(c)
all rights, title and interest of Assignor in and to all presently existing and
valid  production sales contracts, operating agreements, and other agreements
and contracts which relate to any of the Leases referenced on the attached
Exhibit “A”;



 
(d)
all rights, title and interest of Assignor in and to all right of ways,
easements, and other rights of surface use, water rights and other rights and
interest used in connection with the exploration, development, operation or
maintenance of the Leases identified on the attached Exhibit “A”; and



 
(e)
all of Assignor’s lease files and records, abstracts and title opinions,
production records, contracts, well files, accounting records, seismic records
and surveys, gravity maps, electric logs, geological and geophysical data and
records, and other file documents, and records of every kind and description,
which relate to the Leases identified and described on the Exhibit “A”.



This Assignment and Conveyance is subject to the terms and conditions of an
Agreement to Purchase Sugar Valley Interest dated September 9, 2010 between
Assignor and Assignee  and in particular Article 1.6 thereof which provides that
the Sun Resources retained 1% of 8/8 working interest continues only for so long
as Sun is the Operator of the leases and upon Sun ceasing to be the Operator, 
this 1% of 8/8 working interest will be transferred to Blast Energy Services,
Inc., Assignee.
TO HAVE AND TO HOLD the Leases unto Assignee, its successors and assigns
forever.
 
 
2

--------------------------------------------------------------------------------

 
 
Assignor warrants title to the Leases, free and clear of all liens, security
interests or encumbrances, from and against the claims and demands of all
persons claiming, or to claim the Leases, by, through or under Assignor, but not
otherwise. Assignor is not making any warranties or representations to Assignee
concerning the amounts of the working interest or net revenue interest which
Assignor owns and is delivering to Assignee in the Leases. Assignor has provided
its files to Assignee concerning Assignor’s ownership in the Leases. Assignee
has performed its own due diligence, through Assignor’s files, and through the
other examination of title, concerning the amount of the working and net revenue
interest which Assignor is delivering to Assignee in and to the Leases. The
express representations and warranties of title contained herein are exclusive
and are in lieu of all other representations and warranties of title, express,
implied, statutory or otherwise, and Assignor and Assignor’s predecessors
expressly disclaim any and all other representations and warranties of title.
The effective date of this Assignment shall be the date of acknowledgment for
the Assignor’s execution of the same. Assignor shall gauge the tanks on the
Leases on the effective date. All production and proceeds of production of any
type and character existing on the effective date shall belong to the Assignor.
All production occurring after the effective date, and the proceeds thereof,
shall belong to the Assignee.
Assignor shall be responsible for all claims, causes of action and liabilities
which arise from or relate to the operations of the Leases prior to the
effective date, and shall indemnify and hold Assignee harmless from the same,
including the payment of all claims, damages, awards, attorney’s fees and
expenses, for any such claims or causes of action which arise from the
operations prior to the effective date.
 
 
3

--------------------------------------------------------------------------------

 
 
Assignee shall be responsible for all claims, causes of action and liabilities
which arise from or relate to the operations of the Leases after the effective
date, and shall indemnify and hold Assignor harmless from the same, including
the payment of all claims, damages, awards, attorney’s fees and expenses, for
any such claims or causes of action which arise from the operations after the
effective date.
This Assignment shall be binding on and inure to the benefit of the Assignor and
Assignee and their respective heirs, devisees, personal representatives,
successors and assigns. All obligations of Assignor and Assignee contained
herein shall be deemed covenants running with the land.
Assignor agrees to execute and deliver to Assignee, from time to time, such
other and additional instruments, notices, and other documents, and to perform
all such other and further action as may be reasonably necessary to more fully
and effectively grant, convey and assign the Leases to Assignee.
This Assignment may be executed in multiple counterparts, all of which are
identical and all of which constitute one and the same instrument. It shall not
be necessary for Assignee and Assignor to sign the same counterpart. It is
recognized that the parties may execute separate copies of the signature pages
hereto and that all such copies may be assembled into one or more counterparts
hereof containing signature pages with signatures of Assignee and Assignor.
 


 
4

--------------------------------------------------------------------------------

 






 EXECUTED this 9th day of September, 2010.


ASSIGNOR:
 
ASSIGNEE:
     
Sun Resources Texas, Inc.
 
Blast Energy Services, Inc.
                   
By:
/s/ Don Boyd
 
By:
/s/ Michael Peterson
 
Don Boyd, President
   
Michael Peterson, CEO



 

 
5

--------------------------------------------------------------------------------

 





THE STATE OF CALIFORNIA
'

COUNTY OF SANTA CLARA
'



This instrument was acknowledged before me on the 9th day of September, 2010, by
Don Boyd, President of Sun Resources Texas, Inc., a Texas corporation, on behalf
of said corporation.





 
/s/ Carol Ludlow
 
Notary Public, State of California









THE STATE OF CALIFORNIA
'

COUNTY OF SANTA CLARA
'



This instrument was acknowledged before me on the 9th day of September, 2010, by
Michael Peterson, CEO of Blast Energy Services, Inc., a Texas corporation, on
behalf of said corporation.





 
/s/ Carol Ludlow
 
Notary Public, State of California















After recording return to:
Robert A. Sherman
312 West Sabine
Carthage, Texas 75633




 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT C


Promissory Note




(filed separately as Exhibit 10.2)


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


Deed of Trust








 
 

--------------------------------------------------------------------------------

 


NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY [THIS] INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.




DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT
AND ASSIGNMENT OF PRODUCTION
(Oil, Gas and Mineral Properties)


This instrument contains after-acquired property provisions




STATE OF TEXAS
'

'                      KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF MATAGORDA
'



That the undersigned, BLAST ENERGY SERVICES, INC., a Texas
corporation,  whose  mailing address is 14550 Torrey Chase Boulevard, Suite 330,
Houston, Texas 77014 ("Mortgagor", whether one or more), and SUN RESOURCES
TEXAS, INC., a Texas corporation,  whose mailing address is Post Office Box
3712, Longview, Texas 75606 ("Mortgagee"), hereby agree as follows:


ARTICLE I.


GRANT


A.           Lien.  Mortgagor, for valuable consideration, the receipt of which
is hereby acknowledged, and in consideration of the debt and trust hereinafter
mentioned, has granted, bargained, sold, conveyed, transferred and assigned, and
by these presents does grant, bargain, sell, convey, transfer and assign to Don
Boyd, Trustee, whose address is Post Office Box 3712, Longview, Texas 75606, and
his successors and substitutes in trust, as hereinafter provided (the
"Trustee"), for the benefit of Mortgagee, the following described property:


Certain oil, gas and mineral property more particularly described in the
schedule attached hereto, marked Exhibit "A" for identification, incorporated
herein and made a part hereof for all purposes (the "Land").


B.           Security Interest.  For the same consideration, Mortgagor hereby
grants to Mortgagee a continuing security interest in all improvements and all
personal property of any kind or character defined in and subject to the
provisions of the Uniform Commercial Code, including the proceeds and products
from any and all of such improvements and personal property, whether now owned
and existing or hereafter acquired or arising, and situated on any of the Land,
including, but not limited to, pipe, casing, tubing, rods, storage tanks,
boilers, loading racks, pumps, foundations, warehouses, and all other personal
property and equipment of every kind and character upon, incident, appurtenant
or belonging to and used in connection with Mortgagor's interest in the Land,
including all oil, gas and other minerals produced or to be produced to the
account of Mortgagor from the Land and all accounts receivable, general
intangibles and contract rights of Mortgagor in connection with the Land or the
Leases, hereinafter defined, and all proceeds, products, substitutions and
exchanges thereof (the Land, the Leases, hereinafter defined, and real and
personal property interests hereinabove described being the "Mortgaged
Property").
 
 
 
Deed of Trust - Page 1

--------------------------------------------------------------------------------

 

 
C.           Assignment of Security.  For the same consideration, Mortgagor
hereby grants to Mortgagee any and all rights of Mortgagor to liens and security
interests securing payment of proceeds from the sale of production from the
Mortgaged Property, including, but not limited to, those liens and security
interests provided for in TEX. BUS. & COM. CODE ANN. Sec. 9.319 (Tex. UCC)
(Vernon Supp. 1988).


D.           Habendum.  TO HAVE AND TO HOLD all and singular the Mortgaged
Property and all other property which, by the terms hereof, has or may hereafter
become subject to the lien and/or security interest of this Deed of Trust,
Security Agreement, Financing Statement and Assignment of Production (this "Deed
of Trust"), together with all rights, hereditaments and appurtenances in anywise
belonging to the Trustee or assigns forever.


E.           After Acquired Property.  Any additional right, title or interest
which Mortgagor may hereafter acquire or become entitled to in the interests,
properties, Lands and premises aforesaid, or in the oil, gas or other minerals
in and under or produced from the Land and Leases shall inure to the benefit of
and be covered by this Deed of Trust and constitute "Mortgaged Property", the
same as if expressly described and conveyed herein.


ARTICLE II.


WARRANTIES


A.           Warranty of Title.  Mortgagor hereby binds itself, its successors
and assigns, to warrant and forever defend all and singular the above described
property, rights, and interest constituting the Mortgaged Property to the
Trustee and to his assigns forever, against every person whomsoever lawfully
claiming or to claim the same or any part thereof.


B.           Additional Warranties.  For the same consideration, Mortgagor, for
itself, its successors and assigns, covenants, represents and warrants that:


(1)           Authority and Enforceability.  The incurring by Mortgagor of the
indebtedness secured by this Deed of Trust, the execution and delivery by
Mortgagor BLAST ENERGY SERVICES, INC. of  a promissory note in the amount of
$300,000.00 dated September 9, 2010, and the performance and observance by
Mortgagor of the terms and provisions of such promissory note, and this Deed of
Trust have been duly authorized by any necessary corporate proceedings, and will
not contravene any requirement of law, or any provision of Mortgagor's charter
or by-laws, or result in the breach or termination of, or constitute a default
under, any indenture or other agreement or instrument to which Mortgagor is a
party or by which it or any of its property may be bound or affected.
 
 
 
Deed of Trust - Page 2

--------------------------------------------------------------------------------

 

 
(2)           Additional Authority.  Mortgagor is the lawful owner of the
Mortgaged Property and has good right and authority to pledge, mortgage, assign,
sell and convey the same.
(3)           Interests in Mortgaged Property.  Mortgagor's interest in the
Mortgaged Property, as set forth in Exhibit "A" hereto, are true and correct.


(4)           Leases in Effect.  All of the leases constituting all or part of
the Mortgaged Property (the "Leases") are in full force and effect and all
covenants, express or implied, in respect thereof, or of any assignment there-of
which may affect the validity of any of the Leases, have been performed insofar
as the Leases pertain to the Land.


(5)           Interests Free of Liens.  Mortgagor's interest in the Leases is
free and clear of all liens, mortgages, oil payments, or other burdens or
encumbrances and all gross production taxes and other taxes as to which
non-payment could result in a lien against any of the Mortgaged Property have
been paid, except as specifically set forth in Exhibit "A" hereto.


(6)           Compliance with Laws.  Mortgagor and the Mortgaged Property are in
compliance with all applicable laws and regulations, including, without
limitation, those relating to any flammable, explosives, radioactive materials,
hazardous wastes, friable asbestos or any material containing asbestos, toxic
substances or related materials, including, without limitation, substances
defined as "hazardous substances", "hazardous materials" or "toxic substances"
in the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. Sec. 9601, et. seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. Sec. 1801, et. seq., or the Resource Conservation
and Recovery Act, 42 U.S.C. Sec. 6901, et seq. ("Hazardous Materials").


(7)           Gas Contracts.  Except as set forth under the heading for this
provision in the schedule attached hereto, marked Exhibit "B" for
identification, incorporated herein and made a part hereof for all purposes,
Mortgagor (i) is not obligated in any material respect by virtue of any
prepayment made under any contract containing a "take or pay" or "prepayment"
provision, or under any similar agreement to deliver hydrocarbons produced from
or allocated to any of the Mortgaged Property at some future date without
receiving full payment therefor at the time of delivery and (ii) has not
produced gas, in any material amount, subject to, and neither Mortgagor nor any
of the Mortgaged Property is subject to, balancing rights of third parties or
subject to balancing duties under governmental requirements, except as to such
matters for which Mortgagor has established monetary reserves adequate in amount
to satisfy such obligations, and has segregated such reserves from other
accounts.


(8)           Refunds.  Except as set forth under the heading for this provision
in the schedule attached hereto, marked Exhibit "B" for identification,
incorporated herein and made a part hereof for all purposes, there exist no
orders of, or proceedings pending before, or other governmental requirements of,
the Federal Energy Regulatory Commission, the Texas Railroad Commission or any
other similar state of federal regulatory body or governmental authority which
could result in Mortgagor being required to refund any material portion of the
proceeds received or to be received from the sale of hydrocarbons constituting
part of the Mortgaged Property.




 
Deed of Trust - Page 3

--------------------------------------------------------------------------------

 




ARTICLE III.


INDEBTEDNESS SECURED


This conveyance is made, IN TRUST, HOWEVER, to secure and enforce the payment of
the following indebtedness, obligations and liabilities:


(a)           The promissory note dated September  9, 2010, exe­cuted by
Mortgagor BLAST ENERGY SERVICES, INC., payable to the order of Mortgagee in the
principal sum of THREE HUNDRED THOUSAND AND NO/100 DOLLARS ($300,000.00) bearing
interest and payable as therein provided, and containing the usual provisions in
notes of this character, together with any and all renewals, extensions,
rearrangements and increases thereof; (b) all additional indebtedness of
Mortgagor to Mortgagee arising pursuant to the provisions of this deed of trust;
(c) all loans and advances which Mortgagee may hereafter make to the Mortgagor;
(d) all other and additional debts, obligations, and liabilities of every kind
and character of Mortgagee to Mortgagor, now or hereafter existing, regardless
of whether such debts, obligations and liabilities be direct or indirect,
primary or secondary, joint or several, or joint and several, fixed or
contingent, and regardless of whether such present or future obligations are
payable to, or be or have been in favor of some other person or have been
acquired by Mortgagee in a transaction with one other than Mortgagor, including
but not limited to attorneys fees and other expenses of collection and
enforcement of the Note, this deed of trust and other secured indebtedness; (e)
performance of all obligations of Mortgagor to Mortgagee hereunder, under the
Note, under any other instrument now or hereafter securing any indebtedness of
Mortgagor to Mortgagee and under any agreement arising from or relating to any
indebtedness of Mortgagor to Mortgagee; and (f) any and all renewals,
extensions, changes in form reamortizations and other modifications of such
debts, obligations and liabilities, or any part thereof.


ARTICLE IV.


COVENANTS OF MORTGAGOR


In consideration of the Indebtedness hereinabove described, Mortgagor, for
itself, its successors and assigns, covenants and agrees as follows:


A.           Title Curative.  Mortgagor will proceed with reasonable diligence
to correct any defect in the title to the Mortgaged Property should any such
defect be found to exist after the execution and delivery of this Deed of Trust;
and in this connection, should it be found, after the execution and delivery of
this Deed of Trust, that there exists upon the Mortgaged Property any lien or
encumbrance equal or superior in rank to the liens and security interests
created by this Deed of Trust, or should any such lien or encumbrance hereafter
arise, Mortgagor will promptly discharge and remove the same from the Mortgaged
Property.
 
 
 
Deed of Trust - Page 4

--------------------------------------------------------------------------------

 

 
B.           Further Assurances.  Upon request of Mortgagee, Mortgagor will
promptly correct any defect which may be discovered after the execution and
delivery of this Deed of Trust in any other documents executed in connection
herewith, in the execution or acknowledgment hereof or thereof, or in the
description of the Mortgaged Property, and will execute, acknowledge, and
deliver such division orders, transfer orders and other assurances and
instruments as shall, in the opinion of Mortgagee, be necessary or proper to
convey and assign to the Trustee all of the Mortgaged Property herein conveyed
or assigned, or intended to be so.


C.           Maintenance of Leases.  Mortgagor will keep and continue all
Leases, estates and interests herein described and contracts and agreements
relating thereto in full force and effect in accordance with the terms thereof
and will not permit the same to lapse or otherwise become impaired for failure
to comply with the obligations thereof, whether express or implied.  In this
connection, Mortgagor shall not release any of the Leases without the prior
written consent of Mortgagee.


D.           Maintenance of Equipment.  Mortgagor will keep and maintain all
improvements and all personal property and equipment now or hereafter situated
on the Land and constituting a portion of the Mortgaged Property and used or
obtained in connection therewith in good state of repair and condition, ordinary
wear and tear excepted, and will not tear down or remove the same or permit the
same to be torn down or removed without the prior consent of Mortgagee, except
in the usual course of operations as might be required for replacement when
otherwise in compliance with this Deed of Trust.


E.           Notification of Loss.  Mortgagor will notify Mortgagee of the
destruction, loss, termination or acquisition of any Mortgaged Property within
three business days thereof.


F.           Pooling or Unitization.  Mortgagor will not, without the prior
written consent of Mortgagee, pool or unitize all or any part of the Mortgaged
Property where the pooling or unitization would result in the diminution of
Mortgagor's net revenue interest in production from the pooled or unitized lands
attributable to the Mortgaged Property constituting a portion of such pooled or
unitized lands.  Immediately after the formation of any pool or unit in
accordance herewith, Mortgagor will furnish to Mortgagee a conformed copy of the
pooling agreement, declaration of pooling, or other instrument creating the
pooling or unit.  The interest of Mortgagor included in any pool or unit
attributable to the Mortgaged Property or any part thereof shall become a part
of the Mortgaged Property and shall be subject to liens and security interests
hereof in the same manner and with the same effect as though the pool or unit
and the interest of Mortgagor therein were specifically described in Exhibit "A"
hereto.  In the event any proceedings of any governmental body which could
result in pooling or unitizing all or any part of the Mortgaged Property are
commenced, Mortgagor shall give immediate written notice thereof to Mortgagee.


G.           Payment of Lienable Claims.  Mortgagor will pay all taxes now or
hereafter to accrue against any of the Mortgaged Property and all other taxes or
assessments, general or special, lawfully levied against it on such Mortgaged
Property which might become a lien thereon before such taxes become delinquent;
and it will during the life of this Deed of Trust keep the Mortgaged Property,
and each and every part thereof, free, clear and discharged from all liens,
charges, encumbrances, or assessments that might become superior, coordinate or
subordinate to the liens or security interests of this Deed of Trust.
 
 
 
Deed of Trust - Page 5

--------------------------------------------------------------------------------

 

 
H.           Maintenance of Workmen's Compensation Insurance.  Mortgagor will at
all times maintain workmen's compensation insurance with a responsible insurance
company where required by, and in accordance with, the laws of the state in
which the Mortgaged Property is located.


I.           Mortgagee's Payment of Lienable Claims.  In the event Mortgagor
shall fail or neglect to pay any taxes, general or special, or shall fail or
neglect to relieve the Mortgaged Property from any lien which might become
superior or equal to the lien of this Deed of Trust, or fail to carry such
workmen's compensation or other insurance, the Trustee, at his option, or
Mortgagee, at its option, may pay such taxes, liens, charges or encumbrances, or
any part thereof, or effect such workmen's compensation insurance, and Mortgagor
will promptly reimburse Trustee or Mortgagee, as the case may be, therefor; and
any and all such sums so paid hereunder shall be paid by Mortgagor upon demand
at Mortgagee's principal offices, and shall constitute a part of the
Indebtedness.


J.           Operation of Mortgaged Property.  Mortgagor will operate or, to the
extent that the right of operation is vested in others, will exercise its best
efforts to require the operator to operate the Mortgaged Property and all wells
drilled thereon and that may hereafter be drilled thereon, continuously and in
good workmanlike manner in accordance with the best usage of the field and in
accordance with all laws of the State in which the Mortgaged Property is
situated and the United States of America, as well as all rules, regulations,
and laws of any governmental agency having jurisdiction to regulate the manner
in which the operation of the Mortgaged Property shall be carried on, and will
comply with all terms and conditions of the Leases it now holds, or any
assignment or contract obligating Mortgagor in any way with respect to the
Mortgaged Property; but nothing herein shall be construed to empower Mortgagor
to bind the Trustee or Mortgagee to any contract obligation, or render the
Trustee or Mortgagee in any way responsible or liable for bills or obligations
incurred by Mortgagor.


K.           Maintenance of Liability and Casualty Insurance.  Mortgagor will
carry with standard insurance companies satisfactory to Mortgagee or holder of
the Indebtedness, public liability and property damage insurance, as well as
insurance against loss or damage to the Mortgaged Property by fire, lightning,
tornado and explosion, all in amounts satisfactory to Mortgagee; all such
policies shall be payable to Mortgagee, and the policies evidencing the same or
acceptable certificates thereof shall be held by Mortgagee.  Mortgagee shall
have the right to collect, and Mortgagor hereby assigns to Mortgagee, any and
all monies that may become payable under any policies of insurance by reason of
damage, loss or destruction of the Mortgaged Property or any part thereof, and
Mortgagee shall apply all such sums or any part thereof, at its election, toward
the payment of the Indebtedness, whether the same be then due or not,
application to be made first to interest and then to principal, and shall
deliver to Mortgagor the balance, if any, after any application has been made.


L.           Compliance with Operating Agreements.  Mortgagor agrees to promptly
pay all bills for labor and materials incurred in the operation of the Mortgaged
Property and will promptly pay its share of all costs and expenses incurred
under any joint operating agreement affecting the Mortgaged Property or any
portion thereof; will furnish Mortgagee, as and when requested, full information
as to the status of any joint account maintained with others under any such
operating agreement; will not take any action to incur any liability or lien
thereunder; and will not enter into any new operating agreement or amendment of
existing operating agreement affecting the Mortgaged Property without prior
written consent of Mortgagee.  Furthermore, Mortgagor will not consent or agree
to participate in any proposed operation under any presently existing operating
agreement affecting the Mortgaged Property unless Mortgagor obtains the prior
written consent of Mortgagee and deposits either with the operator, where
Mortgagor is a non-operator, or with Mortgagee, where Mortgagor is a
non-operator or operator, Mortgagor's share of the estimated cost of the
proposed operation prior to electing to participate in the operation.  To the
extent that Mortgagor is unable to consent to any proposed operation with
respect to any of the Mortgaged Property, prior to electing not to participate
in the proposed operation, Mortgagor will use its best efforts, to the extent
practicable once it is determined that it cannot so participate and to the
extent allowed to do so under the relevant operating agreement or other
applicable contract, farmout to others acceptable to Mortgagee, on the best
terms obtainable, which terms shall be acceptable to Mortgagee, the interest or
relevant portion of the interest of Mortgagor in the proposed operation.
 
 
 
Deed of Trust - Page 6

--------------------------------------------------------------------------------

 

 
M.           Access to Mortgaged Property.  Mortgagor will permit Mortgagee and
its accredited agents, representatives, attorneys and employees at all times to
go upon, examine, inspect and remain on the Mortgaged Property, and to go upon
the derrick floor of any well at any time drilled or being drilled thereon, and
will furnish Mortgagee, upon request, all pertinent information regarding the
development and operation of the Mortgaged Property.


N.           Evidence of Title.  Promptly upon receipt of a request from
Mortgagee, Mortgagor will furnish and deliver, a Title Opinion prepared by
competent legal counsel covering title to the real property herein mortgaged
from the Sovereignty of the Soil to the latest practicable date, when taken
together with abstracts and/or Title Opinions previously furnished to
Mortgagee.  Should Mortgagor fail to furnish such Title Opinion upon such
request, Mortgagee may obtain such Title Opinion, and any and all costs incurred
thereby shall be payable by Mortgagor to Mortgagee upon demand at Mortgagee's
principal offices.  The Title Opinion shall be and constitute a part of the
Mortgaged Property as defined above.


O.           Notification of Legal Proceedings.  Mortgagor will promptly notify
Mortgagee or other holder or holders of the Indebtedness, in writing, of the
commencement of any legal proceedings affecting the Mortgaged Property or any
part thereof, and will take such action as may be necessary to preserve its and
Mortgagee's rights affected thereby; and should Mortgagor fail or refuse to take
any such action, Mortgagee may at its election take such action on behalf and in
the name of Mortgagor and at Mortgagor's cost and expense.


P.           Maintenance of Existence.  If Mortgagor, is a corporation, it will
maintain its corporate existence and will maintain and procure all necessary
corporate franchise and permits to the end that Mortgagor shall be and continue
to be a corporation in good standing in the state of its incorporation and in
the state wherein the Mortgaged Property is located, with full power and
authority to own and operate all of the Mortgaged Property as contemplated
herein until this Deed of Trust shall have been fully satisfied.


Q.           Waivers.  Mortgagor hereby expressly waives any and all rights or
privileges of marshaling of assets, sale in inverse order of alienation,
notices, appraisements, redemption and any prerequisite to the full extent
permitted by applicable law, in the event of foreclosure of the lien or liens
and/or security interests created herein.  Mortgagee at all times shall have the
right to release any part of the Mortgaged Property now or hereafter subject to
the lien or security interest of this Deed of Trust, any part the proceeds of
production or other income herein or hereafter assigned or pledged, or any other
security it now has or may hereafter have securing the Indebtedness, without
releasing any other part of the Mortgaged Property, proceeds or income, and
without affecting the liens or security interests hereof as to the part or parts
thereof not so released, or the right to receive future proceeds and income.
 
 
 
Deed of Trust - Page 7

--------------------------------------------------------------------------------

 

 
R.           Payment of Mortgagee's Expenses.  Upon demand of Mortgagee,
Mortgagor will promptly pay all costs and expenses heretofore or hereafter
incurred by Mortgagee for legal, accounting, engineering or geological services
rendered to it in connection with the making of the initial or any future loan
to Mortgagee secured in whole or in part by the liens and security interests
hereof or in the enforcement of any of Mortgagee's rights hereunder.  The
obligations of Mortgagor hereunder shall survive the non-assumption of this Deed
of Trust in a case commenced under Title 11 of the United States Code or other
similar law of the United States of America, the State of Texas or any other
jurisdiction and be binding upon Mortgagor, or a trustee, receiver, custodian or
liquidator of Mortgagor appointed in any such case.


S.           Other Liens.  Without prior approval and written consent of
Mortgagee, Mortgagor will not mortgage, pledge or otherwise encumber the
Mortgaged Property or any part thereof, regardless of whether the lien or
encumbrance is senior, coordinate, junior, inferior or subordinate to the lien
and security interest created hereby.


T.           Transfer or Division Orders.  Upon request of Mortgagee, Mortgagor
will execute and deliver written notices of assignments to any persons,
corporations or other entities owing or which may in the future owe to Mortgagor
monies or accounts arising in connection with any of the following matters:  (a)
any oil, gas or mineral production from the Mortgaged Property; (b) any gas
contracts, processing contracts or other contracts relating to the Mortgaged
Property; or (c) the operation of or production from any part of the Mortgaged
Property.  The notices of assignments shall advise the third parties that all of
the monies or accounts described above have been assigned to Mortgagee, and if
required by Mortgagee, shall also require and direct that future payments
thereof, including amounts then owing and unpaid, be paid directly to Mortgagee.


U.           Effect of Violation.  Any mortgage, pledge, encumbrance,
unitization, pooling, communitization or other action or instrument in violation
of the prohibitions contained in F. or S. above shall be of no force or effect
against Mortgagee.


V.           Sales of Assets or Reorganization.  Without the prior written
consent of Mortgagee, Mortgagor will not sell, lease, transfer or otherwise
dispose of all or substantially all of its properties and assets, or, if
Mortgagor is a corporation, consolidate or merge into any other corporation, or
permit another corporation to merge into it.


W.           Compliance with Laws.  Mortgagor will comply at all times with all
federal, state and local laws, regulations, and ordinances applicable to the
Mortgaged Property, including, without limitation, all environmental protection
and hazardous waste requirements, and in this regard:
 
(1)           Natural or Environmental RESERVES Compliance.  Mortgagor will
comply with any and all applicable local, state and federal laws, ordinances,
rules, regulations and orders (a) related to any natural or environmental
resource or media located on, above, within, in the vicinity of, related to or
affected by the Mortgaged Property, any property in which Mortgagee has a
mortgage, security or other interest or any other property of Mortgagor, or (b)
required for the performance or conduct of its operations.
 
 
 
Deed of Trust - Page 8

--------------------------------------------------------------------------------

 

 
(2)           Notification of Hazardous Materials Inquiries.  Mortgagor will
forthwith notify Mortgagee in writing of any request from any governmental
agency or other entity for information on releases of Hazardous Materials from,
affecting or related to the Mortgaged Property, any property in which Mortgagee
has a mortgage, security or other interest or any other property of Mortgagor;
notify Mortgagee of any actual, proposed or threatened testing or other
investigation by any governmental agency or other entity concerning the
environmental condition of or related to such property; provide to Mortgagee
such information as Mortgagee shall request concerning the generation, storage,
disposal, transportation or other management, if any, of any Hazardous
Materials.


(3)           Hazardous Materials Compliance and Indemnification.  Mortgagor
will at all times comply fully and in a timely manner with, and will cause all
employees, agents, contractors, sub-contractors and future lessees (pursuant to
appropriate lease provisions) of Mortgagor, while such persons are acting within
the scope of their relationship with Mortgagor, to so comply with, all
applicable federal, state and local laws, regulations, guidelines, codes and
ordinances applicable to the use, generation, handling, storage, treatment,
transport and disposal of any Hazardous Materials now or hereafter located or
present on or under the Mortgaged Property, and Mortgagor indemnifies and holds
Mortgagee harmless from and  against any  and  all claims,  losses,  damages,
liabilities, fines, penalties, charges, administrative and judicial proceedings
and orders, judgments, remedial actions, requirements and enforcement actions of
any kind, and all costs and expenses incurred in connection there-with
(including, without limitation, attorneys' fees and expenses), arising directly
or indirectly, in whole or in part, out of (a) the presence of any Hazardous
Materials on, under or from the Mortgaged Property, whether prior to or during
the term hereof, or (b) any activity carried on or undertaken on or off the
Mortgaged Property, whether prior to or during the term hereof, and whether by
Mortgagor or any predecessor in title or any employees, agents, contractors or
subcontractors of Mortgagor or any predecessor in title, or any third persons at
any time occupying or present on the Mortgaged Property, in connection with the
handling, treatment, removal, storage, decontaminations, cleanup, transport or
disposal of any Hazardous Materials at any time located or present on or under
the Mortgaged Property, including, without limitation, any of the foregoing
arising, in whole or in part, from negligence on the part of Mortgagee, (the
foregoing indemnity being the "Hazardous Materials Indemnity").  The Hazardous
Materials Indemnity shall further apply to any residual contamination on or
under the Mortgaged Property, or affecting any natural RESERVES, and to any
contamination of any property or natural RESERVES arising in connection with the
generation, use, handling, storage, transport or disposal of any Hazardous
Materials, irrespective of whether any of such activities were or will be
undertaken in accordance with applicable laws, regulations, codes and
ordinances; and


(4)           Survival of Indemnification.  The Hazardous Materials Indemnity
shall survive repayment of the indebtedness, provided that the claims and other
actions of any kind against Mortgagee which give rise to the Hazardous Materials
Indemnity are not barred by the applicable statute of limitations at the time
such claims or actions are instituted.
 
 
 
Deed of Trust - Page 9

--------------------------------------------------------------------------------

 

 
X.           Uneconomic Wells.  As to any oil and/or gas well forming part of
the Mortgaged Property, should there not be, for a period in excess of three
consecutive calendar months, proceeds from the sale of production from such well
(net of productions, severance and windfall profit taxes and royalties
overriding royalties and other payments out of or measured by production) in
excess of the expense of operation of the relevant well (including, but not
limited to, operator's overhead, payments to contractors and suppliers and
annual taxes assessed on the basis of the value of the property prorated on a
monthly basis, but expressly excluding any portion of the cost of drilling or
completing the relevant well or the cost of non-routine workover or remedial
operators) then, upon receipt by Mortgagor or written notification from
Mortgagee, Mortgagor will (a) take all necessary steps to abandon the relevant
well or (b) provide from sources other than proceeds from the sale of production
attributable to the Mortgaged Property (i.e., through borrowings or contractual
commitments obtained from third parties not in violation of any provision of
this Deed of Trust) any funds required to pay Mortgagor's share of the expenses
associated with the continuing operation of such well.


Y.           Performance of Gas Contracts.  Mortgagor will perform and observe
in all material respects each of the provisions of the contracts relating to the
sale of gas produced from or attributable to the Mortgaged Property to which
Mortgagor is a party of its part to be performed or observed prior to the
termination thereof and will give Mortgagee prior written notice of any change,
modification or amendment to or waiver of any of the terms or provisions of any
of such contracts or any action which will release any party from its
obligations or liabilities under any of such contracts, none of which shall be
done except in good faith and as the result of arm's length negotiations.


Z.           Transactions with Affiliates.  Mortgagor will not, directly or
indirectly, enter into any sale, lease or exchange of any property or any
contract for the rendering of goods or services with respect to any of the
Mortgaged Property (including, but not limited to, operating agreements under
which Mortgagor or an affiliate serves as operator) with any affiliate of
Mortgagor other than upon fair and reasonable terms no less favorable than could
be obtained in an arm's length transaction with a person not an affiliate of
Mortgagor.


ARTICLE V.


DEFEASANCE, FORECLOSURE AND OTHER REMEDIES


A.           Defeasance.  Should Mortgagor make due and punctual payment of the
Indebtedness, as the same becomes due and payable, and duly observe and perform
all of the covenants, conditions and agreements herein (and in all other
agreements with Mortgagee) provided to be observed and performed by it, then the
conveyance of the Mortgaged Property shall become of no further force and
effect, and the lien and security interest hereof shall be released at the cost
and expense of Mortgagor; otherwise, it shall remain in full force and effect.


B.           Default Events, Acceleration and Exercise of Power of Sale.  In
case any one or more of the following events of default shall happen:
 
 
 
Deed of Trust - Page 10

--------------------------------------------------------------------------------

 

 
(1)           Payment of Indebtedness.  Default by Mortgagor in the due and
punctual payment of the Indebtedness, or any part thereof, principal or
interest, as the same becomes due and payable, whether by acceleration or
otherwise; or


(2)           Covenants and Warranties.  Default by Mortgagor in the due
observance or performance of any of the covenants, conditions or agreements
herein provided to be observed or performed by Mortgagor or any warranty of
Mortgagor herein made, prove to be untrue or inaccurate in any material respect;
or


(3)           Failure of Title.  Mortgagor's title to the Mortgaged Property, or
any substantial part thereof, become the subject of actual or threatened
litigation which would or might, in Mortgagee's opinion, on final determination
result in substantial impairment or loss of the security provided for herein; or


(4)           Sale or Encumbrance.  Mortgagor, without the prior written consent
of Mortgagee (Mortgagee having an absolute right to refuse to consent or to
condition its consent upon satisfaction of any one or more of the following
requirements:  (a) that the interest rate on the Indebtedness be increased to a
rate acceptable to Mortgagee; (b) that a reasonable transfer fee, in an amount
determined by Mortgagee, be paid; (c) that a principal amount deemed appropriate
by Mortgagee be paid against the Indebtedness to reduce to a level acceptable to
Mortgagee the ratio that the outstanding balance of the Indebtedness bears to
the value of the Mortgaged Property as determined by Mortgagee; (d) that
Mortgagor and each proposed transferee execute such assumption agreements and
other instruments as Mortgagee shall reasonably require; (e) that the proposed
transferee's creditworthiness and experience in owning and operating similar
properties be demonstrable and proven to Mortgagee's reasonable satisfaction as
being at least as good as Mortgagor's; (f) that the liability to Mortgagee of
Mortgagor and all other guarantors of all or any part of the Indebtedness will
be confirmed by them in writing to be unaffected and unimpaired by such
transfer, conveyance or encumbering; and (g) that any proposed junior mortgagee
expressly subordinate to all liens and security interests securing the
Indebtedness as to both lien and payment right priority), sell, assign, lease,
transfer, mortgage, pledge, hypothecate or otherwise dispose of or encumber all
or any portion of the Mortgaged Property or enter into any contractual
arrangement to do so, irrespective of whether or not the transfer, conveyance or
encumbrance would or might (i) diminish the value of any security for the
Indebtedness, (ii) increase the risk of default under this Deed of Trust, (iii)
increase the likelihood of Mortgagee's having to resort to any security for the
Indebtedness after default or (iv) add or remove the liability of any person or
entity for payment or performance of the Indebtedness or any covenant or
obligation under this Deed of Trust; provided, however, the foregoing shall not
apply to hydrocarbons produced and sold in the ordinary course of business; or


(5)           Involuntary Insolvency.  An order, judgment or decree be entered
against Mortgagor by any court of competent jurisdiction or by any other duly
authorized authority, on the petition of a creditor or otherwise, granting
relief under Title 11 of the United States Code or under any bankruptcy,
insolvency, debtor's relief or other similar law of the United States or any
state approving a petition seeking reorganization or an arrangement of
Mortgagor's debts or appointing a receiver, trustee, conservator, custodian or
liquidator of Mortgagor or all or any substantial part of Mortgagor's assets; or
 
 
 
Deed of Trust - Page 11

--------------------------------------------------------------------------------

 

 
(6)           Voluntary Insolvency.  Mortgagor (i) discontinue its usual
business, or (ii) apply for or consent to the appointment of a receiver, trustee
or liquidator of Mortgagor of all or a substantial part of its assets, or (iii)
file a voluntary petition commencing a case under Title 11 of the United States
Code, seeking liquidation, reorganization or rearrangement, or taking advantage
of any bankruptcy, insolvency, debtor's relief or other similar law of the
United States or any state, or (iv) make a general assignment for the benefit of
creditors, or (v) be unable, or admit in writing its inability, to pay its debts
generally as they become, or (vi) file an answer admitting the material
allegations of a petition filed against it in any case commenced under Title 11
of the United States Code or any reorganization, insolvency, conservatorship or
similar proceeding under any bankruptcy, insolvency, debtor's relief or other
similar law of the United States or any state, or apply for relief under any
state or federal act for the relief of debtors; or


(7)           Contracts Relating to Indebtedness.  Default be made by Mortgagor
in the due observance or performance of any of the covenants, conditions or
agreements provided to be observed or performed by Mortgagor in any loan
agreement or other contract or agreement relating to any Indebtedness; or


(8)           Decline in Value of Collateral.  The Mortgaged Property materially
decline in value in the determination of Mortgagee; or Mortgagee, in its sole
discretion, deem payment of the Indebtedness to be insecure; or


(9)           Fraudulent Actions or Preference of Creditor.  Mortgagor conceal,
remove, or permit to be concealed or removed, any part of its property, with
intent to hinder, delay or defraud its creditors or any of them; or make or
suffer a transfer of any of its property which may be fraudulent under any
bankruptcy, fraudulent conveyance or similar law; or make any transfer of its
property to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid amounts owing; or take any other action in
the nature of a fraud upon its creditors, or any of them;


then, and in any such event, the whole of the principal of the Indebtedness
remaining unpaid, together with all interest accrued thereon, may, at the option
of the holder thereof, without notice (including, but not limited to, notice of
intention to accelerate maturity and notice of acceleration of maturity) or
demand, which are, to the full extent permitted by applicable law, waived by
Mortgagor for purposes of any provision of this Deed of Trust or of the
evidences of the Indebtedness, be declared immediately due and payable; and
thereupon, or at any time thereafter while the Indebtedness or any part thereof
remains unpaid, it shall be the duty of the Trustee, on request of the holder of
the Indebtedness (which request is hereby presumed), to enforce this Trust; and
after advertising the time and place of the sale for at least 21 days prior to
the day of sale, by posting or causing to be posted a written or printed notice
thereof at the courthouse door and by filing a copy of such notice in the office
of the County Clerk of each county in which the Land or any part thereof may be
situated, and serving written notice of the proposed sale on each debtor
obligated to pay the Indebtedness according to the records of the holder of the
Indebtedness, by postage prepaid,
 
 
 
Deed of Trust - Page 12

--------------------------------------------------------------------------------

 
 
certified United States mail, at the most recent address for such debtor as
shown by the records of the holder of the Indebtedness, at least 21 days prior
to the day of sale, to sell the Mortgaged Property, either as a whole or in
parcels, as the Trustee may deem proper, at public venue at the courthouse of
the county in which the Mortgaged Property or any part thereof may be situated
(and being the county designated in the Notice of Sale) on the first Tuesday of
any month between the hours of 10:00 a.m. and 4:00 p.m., to the highest bidder
for cash, and after such sale to make the purchaser or purchasers good and
sufficient deeds and assignments in the name of Mortgagor herein, conveying such
property so sold to the purchaser or purchasers with general warranty of
title.  The Trustee, or his successor or substitute, is hereby authorized and
empowered to appoint any one or more persons as his attorney(s)-in-fact to act
as Trustee under him and in his name, place and stead, such appointment to be
evidenced by a written instrument executed by the Trustee, or his successor or
substitute, to perform any one or more act or acts necessary or incident to any
sale under the power of sale hereunder, including, without limitation, the
posting and filing of any notices, the conduct of the sale and the execution and
delivery of any instruments conveying the Mortgaged Property as a result of the
sale, but in the name and on behalf of the Trustee, or his successor or
substitute; and all acts done or performed by such attorney(s)-in-fact shall be
valid, lawful and binding as if done or performed by the Trustee, or his
successor or substitute.  No single sale or series of sales by the Trustee shall
extinguish the lien or exhaust the power of sale hereunder except with respect
to the items of property sold, but such lien and power shall exist for so long
as and may be exercised in any manner by law or as herein provided as often as
the circumstances require to give Mortgagee full relief hereunder.  The
purchaser at any such sale shall not assume, nor shall his or its heirs, legal
representatives, successors or assigns, be deemed to have assumed, by reason of
the acquisition of property or rights mortgaged hereunder, any liability or
obligation of any lessee or operator of the Mortgaged Property, or any part
thereof, arising by reason of any occurrence taking place prior to such
sale.  It shall not be necessary to have present, or to exhibit at any such
sale, any of the personal property subject to the lien or security interest
hereof.


C.           Rights as Secured Party.  Upon the happening of any of the
above-enumerated events of default, Mortgagee shall be entitled to all of the
rights, powers and remedies afforded a secured party by the Uniform Commercial
Code with reference to the personal property and fixtures in which Mortgagee has
been granted a security interest hereby, or Mortgagee may proceed as to both the
real and personal property covered hereby.


D.           Application of Proceeds of Sale.  The Trustee is authorized to
receive the proceeds of said sale or sales and apply the same as follows:


FIRST:  to the payment of all necessary costs and expenses incident to the
execution of this Deed of Trust, including, but not limited to, a fee to the
Trustee of 5% to be estimated upon the amount realized at the sale;


SECOND:  to any and all Indebtedness then hereby secured, application to be made
in such order and in such manner as the holder of said Indebtedness may, in its
discretion, elect;


THIRD:  the balance, if any, to Mortgagor or its successors or assigns.


E.           Substitute Trustee.  In the event of the death of the Trustee, or
his removal from the State of Texas, or his failure, refusal, or inability for
any reason to make any such sale or to perform any of the trusts herein
declared, or at any time, whether with or without cause, then the holder of the
Indebtedness may appoint, in writing, a substitute trustee who shall thereupon
succeed to all the estates, rights, powers, and trusts herein granted to and
vested in the Trustee.  In the same events as first above stated, and in the
same manner, successive substitute trustees may thereafter be appointed.
 
 
 
Deed of Trust - Page 13

--------------------------------------------------------------------------------

 

 
F.           Statements by
Trustee.                                             It is agreed that in any
deed or deeds given by any Trustee any and all statements of fact or other
recitals therein made as to the identity of the holder or holders of the
Indebtedness, or as to default in the payments thereof or any part thereof, or
as to the breach of any covenants herein contained, or as to the request to
sell, notice of sale, time, place, terms and manner of sale, and receipt,
application, and distribution of the money realized therefrom, or as to the due
and proper appointment of a substitute trustee, and, without being limited by
the foregoing, as to any other or additional act or thing having been done by
Mortgagee or by any other holder of the Indebtedness or by the Trustee, shall be
taken by all courts of law and equity prima facie evidence that the statements
or recitals state facts and are without further question to be so accepted; and
Mortgagor does hereby ratify and confirm any and all acts that the Trustee may
lawfully do in the premises by virtue of the terms and conditions of this
instrument.


G.           Suit to Collect and Foreclose.  The holder of the Indebtedness may,
at its election, or the Trustee may, upon written request of the holder of the
Indebtedness, proceed by suit or suits, at law or in equity, to enforce the
payment of the Indebtedness in accordance with the terms hereof and of the note,
notes or guaranties evidencing it, and to foreclose the lien and/or security
interest of this Deed of Trust as against all or any portion of the Mortgaged
Property and to have such property sold under the judgment or decree of a court
of competent jurisdiction.


H.           Mortgagee as Purchaser.  It is expressly understood that the holder
of the Indebtedness, or the Trustee, may be a purchaser of the Mortgaged
Property, or of any part hereof, at any sale thereof, whether such sale be under
the power of sale hereinabove vested in the Trustee or upon any other
foreclosure of the lien and/or security interest hereof, or otherwise; and the
holder of the Indebtedness or the Trustee so purchasing shall, upon any such
purchase, acquire good title to the Mortgaged Property so purchased, free of the
lien and/or security interest of this Deed of Trust and free of all rights of
redemption in Mortgagor.


I.           Remedies Cumulative and Non-Exclusive.  The rights of entry, sale,
or suit, as hereinabove or hereinafter conferred, are cumulative of all other
rights and remedies herein or by law or in equity provided, and shall not be
deemed to deprive the holder of the Indebtedness or Trustee of any such other
legal or equitable rights or remedies, by judicial proceedings or otherwise,
appropriate to enforce the conditions, covenants and terms of this Deed of Trust
and of any note or guaranty reflecting the Indebtedness, and the employment of
any remedy hereunder, or otherwise, shall not prevent the concurrent or
subsequent employment of any other appropriate remedy or remedies.
 
 
 
Deed of Trust - Page 14

--------------------------------------------------------------------------------

 

 
ARTICLE VI.


ASSIGNMENT OF PRODUCTION


A.           Assignment.  In addition to the conveyance to the Trustee herein
made, Mortgagor does hereby transfer, assign, deliver and convey unto Mortgagee,
its successors and assigns, all of the oil, gas and other minerals produced,
saved or sold from the Mortgaged Property and attributable to the interest of
Mortgagor therein subsequent to 7:00 a.m. on the 1st day of the month in which
this Deed of Trust is executed, together with the proceeds of any sale thereof;
Mortgagor hereby directs any purchaser now or hereafter taking any production
from the Mortgaged Property to pay to Mortgagee such proceeds derived from the
sale thereof, and to continue to make payments directly to Mortgagee until
notified in writing by Mortgagee to discontinue the same; and the purchaser of
any such production shall not be required to see to the application of the
proceeds thereof by Mortgagee and payment made to Mortgagee shall be binding and
conclusive as between such purchaser and Mortgagor.  Mortgagor further agrees to
perform all such acts, and to execute all such further assignments, transfer and
division orders, and other instruments as may be required or desired by
Mortgagee or any other party to have such proceeds and revenues be paid to
Mortgagee.


B.           Change of Purchaser.  Should any purchaser taking the production
from the Mortgaged Property fail to make prompt payment to Mortgagee in
accordance with this Assignment, Mortgagee shall have the right at Mortgagor's
expense to demand a change of connection and to designate another purchaser with
whom a new connection may be made, without any liability on the part of
Mortgagee in making such selection, so long as ordinary care is used in the
making thereof; and failure of Mortgagor to consent to and promptly effect such
change of connection shall constitute an event of default hereunder, and the
whole Indebtedness may be immediately declared due and payable, at the option of
Mortgagee and without demand, presentment or other notice (including, but not
limited to notice of intention to accelerate maturity and notice of acceleration
of maturity), and the Mortgaged Property shall become subject to the foreclosure
proceedings and power of sale hereunder.


C.           Application of Proceeds.  Mortgagor authorizes and empowers
Mortgagee to receive, hold and collect all sums of money paid to Mortgagee in
accordance with this Assignment, and to apply the same as hereinafter provided,
all without any liability or responsibility on the part of Mortgagee, save and
except as to good faith in so receiving and applying such sums.  All payments
provided for in this Assignment shall be paid promptly to Mortgagee, and any
provisions contained in any note or notes evidencing the Indebtedness or any
part thereof to the contrary notwithstanding, Mortgagee may apply the same or so
much thereof as it elects to the payment of the Indebtedness, application to be
made in such manner as it may elect, regardless of whether the application so
made shall exceed the payments of principal and interest then due as provided in
the note or notes evidencing the Indebtedness.  After such application has been
so made by Mortgagee, the balance of any such payment or payments remaining
shall be paid to Mortgagor.


D.           No Postponement of Installments on Indebtedness.  It is understood
and agreed that should such payments provided for by this Assignment be less
than the sum or sums then due on the Indebtedness, such sum or sums then due
shall nevertheless be paid by Mortgagor in accordance with the provisions of the
note, notes, guaranty agreements or other instrument or instruments evidencing
the Indebtedness, and neither this Assignment nor any provisions hereof shall in
any manner be construed to affect the terms and provisions of such note, notes,
guaranty agreements or other instrument or instruments evidencing the
Indebtedness.  Likewise, neither this Assignment nor any provisions hereof shall
in any manner be construed to affect the liens, rights, title and remedies
herein granted under this Deed of Trust, and are cumulative of any other
security which Mortgagee now holds or may hereafter hold to secure the payment
of the Indebtedness.
 
 
 
Deed of Trust - Page 15

--------------------------------------------------------------------------------

 

 
E.           Turnover to Mortgagee.  Should Mortgagor receive any of the
proceeds of any sale of oil, gas or other minerals produced, saved or sold from
the Mortgaged Property, which under the terms hereof should have been remitted
to Mortgagee, Mortgagor will immediately remit same in full to Mortgagee.


F.           Release of Proceeds Upon Payment of Indebtedness.  Upon payment in
full of all Indebtedness, the remainder of such proceeds held by Mortgagee, if
any, shall be paid over to Mortgagor upon demand, and a release of the interest
hereby assigned will be made by Mortgagee to Mortgagor at its request and its
expense.


G.           Duty of Mortgagee.  Mortgagee shall not be liable for any failure
to collect, or for any failure to exercise diligence in collecting, any funds
assigned hereunder.  Mortgagee shall be accountable only for funds actually
received.


H.           Power of Attorney to Mortgagee.  Mortgagor does hereby designate
Mortgagee as Mortgagor's agent to act in the name, place and stead of Mortgagor
for the purpose of taking any and all actions deemed by Mortgagee necessary for
the realization by Mortgagee of the benefits of the assignment of production
provided herein, recognizing such agency in favor of Mortgagee to be coupled
with the interests of Mortgagee under this Deed of Trust and, thus, irrevocable.


ARTICLE VII.


ADDITIONAL REMEDIES


A.           Mortgagee's Remedying of Mortgagor's Failure to Comply.  If
Mortgagor should fail to comply with any of the covenants or obligations of
Mortgagor hereunder, then Mortgagee or the Trustee may perform the same for the
account and at the expense of Mortgagor but shall not be obligated to do so, and
any and all expenses incurred or paid in so doing shall be payable by Mortgagor
to Mortgagee, with interest at the greater of (i) the rate of 10% per annum or
(ii) the rate agreed upon in any other document or instrument relating to the
Indebtedness or any part thereof, from the date when same was so incurred or
paid, and the amount thereof shall be payable on demand and shall be secured by
and under this Deed of Trust, and the amount and nature of such expense and the
time when paid shall be fully established by the affidavit of Mortgagee or any
officer or agent thereof, or by the affidavit of any Trustee acting hereunder;
provided, however, that the exercise of the privileges granted in this paragraph
shall in no way be considered or constitute a waiver of the right of Mortgagee
upon the happening of an event of default hereunder to declare the Indebtedness
at once due and payable but shall be cumulative of such right and all other
rights herein given.
 
 
 
Deed of Trust - Page 16

--------------------------------------------------------------------------------

 

 
B.           Entry and Operation.  In case any one or more of the events of
default shall happen, then in each and every such cases the Trustee or Mortgagee
or any holder of the Indebtedness or any part thereof, whether or not the
Indebtedness shall have been declared due and payable, in addition to the other
rights and remedies hereunder, may exercise the following additional remedy, but
shall not be obligated to do so:  the Trustee, Mortgagee or holder of the
Indebtedness may enter into and upon and take possession of all or any part of
the Mortgaged Property and each and every part thereof and may exclude
Mortgagor, its agents and servants wholly therefrom and have, hold, use,
operate, manage and control the Mortgaged Property and each and every part
thereof and produce the oil, gas and other minerals therefrom and market the
same, all at the sole risk and expense of Mortgagor and at the expense of the
Mortgaged Property, applying the net proceeds derived, first, to the cost of
maintenance and operation of such Mortgaged Property; second, to the payment of
all Indebtedness secured hereby, principal and interest, application to be made
first to interest and then to principal; and the balance thereof, if any, shall
be paid to Mortgagor.  Upon such payment of all such costs and Indebtedness, the
Mortgaged Property shall be returned to Mortgagor in its then condition and such
Trustee, Mortgagee or holder of the Indebtedness shall not be liable to
Mortgagor for any damage or injury to the Mortgaged Property except as such may
be caused through his, its or their fraud or willful misconduct.


C.           Power of Attorney to Mortgagee.  Mortgagor does hereby designate
Mortgagee as Mortgagor's agent to act in the name, place and stead of Mortgagor
in the exercise of each and every remedy set forth herein and in conducting any
and all operations and taking any and all action reasonably necessary to do so,
recognizing such agency in favor of Mortgagee to be coupled with the interests
of Mortgagee under this Deed of Trust, and, thus, irrevocable.


ARTICLE VIII.


MISCELLANEOUS


A.           Interest.  Any provision in any document that may be executed in
connection herewith to the contrary notwithstanding, the holder of the
Indebtedness shall in no event be entitled to receive or collect, nor shall any
amounts received hereunder be credited so that the holder of the Indebtedness
shall be paid as interest, a sum greater than that authorized by law.  If any
possible construction of this Deed of Trust or any instrument evidencing the
Indebtedness, or any or all other notes, guaranties or papers relating to the
Indebtedness, seems to indicate any possibility of a different power given to
the holder of the Indebtedness, or any authority to ask for, demand, or receive
any larger rate of interest, such as a mistake in calculation or wording, this
clause shall override and control, and proper adjustments shall be made
accordingly.


B.           Agreement as Entirety.  This Deed of Trust, for convenience only,
has been divided into Articles and paragraphs, and it is understood that the
rights, powers, privileges, duties and other legal relations of Mortgagor, the
Trustee, and Mortgagee or any holder of the Indebtedness, shall be determined
from this instrument as an entirety and without regard to the aforesaid division
into Articles and paragraphs and without regard to headings prefixed to such
Articles.


C.           Number and Gender.  The terms used to designate any of the parties
herein shall be deemed to include the heirs, successors and assigns of such
parties; the term "successors" shall include the heirs, trustees and legal
representatives; and the term "Mortgagee" shall also include any lawful owner,
holder or pledgee of any Indebtedness.  Whenever the context requires, reference
herein made to the single number shall be understood to include the plural and
the plural shall likewise be understood to include the singular.  Words denoting
sex shall be construed to include the masculine, feminine, and neuter when such
construction is appropriate, and specific enumeration shall not exclude the
general, but shall be construed as cumulative.
 
 
 
Deed of Trust - Page 17

--------------------------------------------------------------------------------

 

 
D.           Rights and Remedies Cumulative.  Every right and remedy provided
for herein shall be cumulative of each and every other right or remedy of
Mortgagee, whether herein or otherwise conferred, and may be enforced
concurrently therewith, and the unenforceability or invalidity of any one or
more provisions, clauses, sentences or paragraphs of this instrument shall not
render any other provision, clause, sentence or paragraph unenforceable or
invalid.  No security theretofore, herewith or subsequently taken by Mortgagee
shall in any manner impair or affect the security given by this instrument or
any security by endorsement or otherwise presently or previously given, and all
security shall be taken, considered and held as cumulative.


E.           Parties in Interest.  This Deed of Trust shall be binding upon the
parties, their respective successors and assigns, and shall inure to the benefit
of the holder of the Indebtedness, and the covenants and agreements herein
contained shall constitute covenants running with the Land.


F.           Supplements.  It is contemplated by the parties hereto that from
time to time additional interest and properties may or will be added to the
interests and properties in Exhibit A attached hereto by means of supplemental
indentures identifying this Deed of Trust and describing such interests and
properties to be so added and included, and upon the execution of any such
supplemental indenture, the lien, rights, titles and interests created herein
shall immediately attach to and be effective in respect to any such interests
and properties so described, the same as if same had been included originally in
Exhibit "A" attached hereto, and the same being included in the term "Mortgaged
Property", as used herein.


G.           Counterparts.                                This instrument is
simultaneously executed in a number of identical counterparts, each of which for
all purposes shall be deemed an original and shall be deemed, and may be
enforced from time to time, as a chattel mortgage, real estate mortgage, deed of
trust, security agreement, assignment or contract, or as one or more thereof.


H.           Fixtures, Minerals and Accounts.  Without in any manner limiting
the generality of any of the foregoing hereof, some portions of the personal
property described hereinabove are or are to become fixtures on the land
described herein or to which reference is made herein.  In addition, the
security interest created hereby under applicable provisions of the Uniform
Commercial Code attached to minerals, including oil and gas, or accounts
resulting from the sale thereof, at the wellhead or minehead located on the land
described or to which reference is made herein.


I.            Financing Statement.  This Deed of Trust may be filed as provided
in TEX. BUS. & COM. CODE ANN. Ch. 9 (Tex. UCC) (Vernon Supp. 1988) relating to
the granting of security interests by nonutilities to assure that the security
interest granted by this Deed of Trust are perfected under Texas law.  In this
connection, this instrument will be presented to a filing officer under the
Uniform Commercial Code to be filed in the real estate records as a Financing
Statement covering minerals and fixtures, pursuant to TEX. BUS. & COM. CODE ANN.
Subsec. 9.402(e) and 9.402(f) (Tex. UCC) (Vernon Supp. 1988).


J.           Addresses.  For purposes of filing this Deed of Trust as a
financing statement, the addresses for Mortgagor, as the debtor, and Mortgagee,
as the secured party, are as set forth hereinabove.
 
 
 
Deed of Trust - Page 18

--------------------------------------------------------------------------------

 

 
K.           Recording Counterparts.  For the convenience of the parties, this
instrument may be executed in multiple counterparts.  For recording purposes,
various counterparts have been executed and there may be attached to each such
counterpart an Exhibit A containing only the description of the Mortgaged
Property, or portions thereof, which relates to the county or state in which the
particular counterpart is to be recorded.  A complete, original counterpart of
this instrument with a complete Exhibit A may be obtained from Mortgagee.  Each
of the counterparts hereof so executed shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.


L.           No Waiver by Mortgagee.  The failure or delay of Mortgagee to file
or give any notice as to this instrument, or to exercise any right, remedy or
option to declare the maturity of the principal debt, or any other sums hereby
secured, or the payment by Mortgagee of any taxes, liens, charges or
assessments, shall not be taken or deemed a waiver of any rights to exercise
such right or option or to declare any such maturity as to any past or
subsequent violations of any of such covenants or stipulations, and shall not
waive or prejudice any right or lien hereunder.  Any election or failure by
Mortgagee to exercise any rights, remedies or options hereunder shall not
constitute a waiver or prejudice the exercise of other rights or remedies
existing hereunder.  All rights, powers, immunities, remedies and liens of
Mortgagee existing and to exist hereunder or under any other instrument, and all
other or additional security, and Mortgagee's rights at law and in equity, shall
be cumulative and not exclusive, each of the other; and Mortgagee shall, in
addition to the remedies herein expressly provided, be entitled to such other
remedies as may now or hereafter exist at law or in equity for securing and
collecting the Indebtedness, for enforcing the covenants herein, and for
foreclosing the liens hereof.  Resort by Mortgagee to any remedy provided for
hereunder or at law or in equity shall not prevent concurrent or subsequent
resort to the same or any other remedy or remedies.


M.           Purpose Provision.  This is a purchase money Deed of Trust. The
proceeds from this Deed of Trust are part of the purchase money for the
properties referenced herein. This Deed of Trust is given to secure payment of
the $300,000.00 promissory note, as referenced herein, which represents part of
the consideration for the purchase of the properties identified on the attached
Exhibit “A”.


THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF. THIS AGREEMENT MAY NOT BE
ALTERED OR MODIFIED EXCEPT IN WRITING SIGNED BY THE PARTY AGAINST WHOM
ENFORCEMENT IS SOUGHT.


EXECUTED on this 9th day of September, 2010, EFFECTIVE as of the 9th day of
September, 2010.




 
Deed of Trust - Page 19

--------------------------------------------------------------------------------

 





 
BLAST ENERGY SERVICES, INC., a Texas corporation
             
By:
/s/ Michael Peterson
   
Michael Peterson, CEO



THE STATE OF CALIFORNIA
'
 
'
COUNTY OF SANTA CLARA
'



BEFORE ME, the undersigned authority, on this day personally appeared Michael
Peterson, CEO of Blast Energy Services, Inc., a Texas corporation, and known to
me to be the person whose name is subscribed to the foregoing instrument, and
acknowledged to me that he executed the same for the purposes and considerations
therein expressed, as the act and deed of such corporation, and in the capacity
therein stated.


GIVEN UNDER MY HAND AND SEAL OF OFFICE this 9th day of September, 2010.





 
/s/ Carol Ludlow
 
Notary Public, State of California



AFTER RECORDING RETURN TO:
Don Boyd
Post Office Box 3712
Longview, TX 75606
 
 
 
 
 

 
 
Deed of Trust - Page 20

--------------------------------------------------------------------------------

 
 
EXHIBIT E


Ownership and Working Interests
 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
     
Milberber #1
Milberger #2
Oxbow #1
     
WI
NRI
WI
NRI
WI
NRI
   
HLM started with
90.0
72.5625
90.0
72.00
90.00
70.06969
                     
HLM Assignments out
               
Barnes
0.0
3.825
0.0
3.15
 
3.00
   
Okoren
0.0
1.500
0.0
1.50
                         
subtotal
90.0
67.2375
90.0
67.35
90.00
67.06969
                     
Research
5.0
3.745
5.0
3.75
       
P. Baranowski *
1.0
0.700
1.0
0.70
3.00
2.10
   
Zilich *
1.0
0.700
2.0
1.40
       
Harmon *
5.0
3.500
5.0
3.50
1.00
0.7485
   
King *
8.0
5.600
6.0
4.20
       
Kloepper *
2.0
1.400
2.0
1.40
5.00
3.50
   
Zavrel * (1)
2.5
1.750
2.5
1.75
1.00
0.70
   
Vilaniskis *
3.0
2.100
5.0
3.50
4.00
2.80
   
Cochran
1.5
1.050
0.0
0.00
       
DND Natural Resource *
3.0
2.100
3.0
2.10
       
V. Henry
2.5
1.750
2.5
1.75
1.00
0.70
   
Beattie *
1.0
0.700
1.0
0.70
       
Payne *
0.5
0.350
0.0
0.00
       
Piper *
1.0
0.700
1.0
0.70
       
Johnson
1.0
0.700
2.0
1.40
       
Mutzbaugh *
   
1.0
0.70
       
Veralli *
       
2.00
1.497
   
Summers *
       
1.00
0.70
   
Struefort
       
1.00
0.70
   
Sapers *
       
1.00
0.70
   
R. Baranowski
       
0.50
0.35
   
Lim
       
1.00
0.70
   
Kelly *
       
2.00
1.497
   
Crawford Trust
       
1.00
0.70
   
Morris
       
1.00
0.70
   
Ranyak
       
1.00
0.70
   
Treon
       
0.33
0.231
   
Wong
       
1.00
0.70
   
Sardasti
       
1.00
0.70
   
MAD
       
0.50
0.35
   
Hilburn
       
1.00
0.70
   
Mutzbaugh
       
0.67
0.469
   
subtotal
38.0
26.845
39.0
27.55
31.00
21.94250
                     
HLM at this point
52.0
40.3925
51.0
39.80
59.00
45.12719
                     
HLM/TRYCO to White Oak
15.0
11.18415
15.0
11.18415
15.00
11.18505
   
Sun acquires HLM
37.0
29.20835
36.0
28.61585
44.00
33.94214
   
Sun purchases small owner interests (* above)
30.5
21.35000
32.0
22.40
21.67
15.41150
   
TOTAL SUN
67.5
50.55835
68.0
51.01585
65.67
49.35364
                     
(1) The original Millberger No. 2 well assignment to Mark Zavrel incorrectly
attached the Exhibit "A" to the Oxbow No. 1 well.
     Curative actions will be required to secure correct title to Blast.
         



 